 



Exhibit 10.4
Execution
AMENDED AND RESTATED CREDIT AGREEMENT
Among
QUEST RESOURCE CORPORATION,
as the Initial Co-Borrower,
QUEST CHEROKEE, LLC,
as the Borrower,
QUEST ENERGY PARTNERS, L.P.,
as a Guarantor
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
KEYBANK NATIONAL ASSOCIATION,
as Documentation Agent
and
The Lenders Party Hereto
$250,000,000
SENIOR CREDIT FACILITY
RBC CAPITAL MARKETS
As Lead Arranger and Sole Bookrunner
Dated as of November 15, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
ARTICLE I.
        DEFINITIONS AND ACCOUNTING TERMS     2
1.01
  Defined Terms     2
1.02
  Other Interpretive Provisions     22
1.03
  Accounting Terms     23
1.04
  Rounding     23
1.05
  References to Agreements and Laws     23
 
         
ARTICLE II.
       THE REVOLVING COMMITMENTS AND BORROWINGS     24
2.01
  Revolving Loans     24
2.02
  Borrowing Base     24
2.03
  Borrowings, Conversions and Continuations of Loans     26
2.04
  Prepayments     28
2.05
  Reduction or Termination of Revolving Commitments     29
2.06
  Repayment of Revolving Loans     29
2.07
  Interest     29
2.08
  Fees     30
2.09
  Computation of Interest and Fees     31
2.10
  Evidence of Debt     31
2.11
  Payments Generally     31
2.12
  Sharing of Payments     34
2.13
  Pari Passu Lien Securing Lender Hedging Obligations     34
2.14
  Letters of Credit     35
2.15
  Revolving Commitment Increase     41
 
         
ARTICLE III
       TAXES, YIELD PROTECTION AND ILLEGALITY     43
3.01
  Taxes     43
3.02
  Illegality     45
3.03
  Inability to Determine Rates     45
3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans     45
3.05
  Compensation for Losses     46
3.06
  Matters Applicable to all Requests for Compensation     47
3.07
  Survival     47
3.08
  Mitigation Obligations     47
 
         
ARTICLE IV.
       CONDITIONS PRECEDENT TO CREDIT EXTENSION     47
4.01
  Conditions Precedent to Initial Credit Extension     47
4.02
  Conditions to all Credit Extensions     51
 
         
ARTICLE V
       REPRESENTATIONS AND WARRANTIES     52
5.01
  Existence; Qualification and Power; Compliance with Laws     52
5.02
  Authorization; No Contravention     53
5.03
  Governmental Authorization     53

i



--------------------------------------------------------------------------------



 



                  Page
5.04
  Binding Effect     53
5.05
  Financial Statements; No Material Adverse Effect     53
5.06
  Litigation     54
5.07
  No Default     54
5.08
  Title; Liens; Priority of Liens     54
5.09
  Environmental Compliance     54
5.10
  Insurance     55
5.11
  Taxes     55
5.12
  ERISA Compliance     55
5.13
  Subsidiaries and other Investments     55
5.14
  Margin Regulations; Investment Company Act; Use of Proceeds     56
5.15
  Disclosure; No Material Misstatements     56
5.16
  Location of Business and Offices     56
5.17
  Compliance with Laws     56
5.18
  Third Party Approvals     56
5.19
  Solvency     57
5.20
  Oil and Gas Leases     57
5.21
  Oil and Gas Contracts     57
5.22
  Producing Wells     57
5.23
  Purchasers of Production     57
5.24
  Swap Contracts     57
 
         
ARTICLE VI.
       AFFIRMATIVE COVENANTS     58
6.01
  Financial Statements     58
6.02
  Certificates; Other Information     59
6.03
  Notices     59
6.04
  Payment of Obligations     60
6.05
  Preservation of Existence, Etc.     60
6.06
  Maintenance of Assets and Business     60
6.07
  Maintenance of Insurance     60
6.08
  Compliance with Laws and Contractual Obligations     61
6.09
  Books and Records     61
6.10
  Inspection Rights     61
6.11
  Compliance with ERISA     62
6.12
  Use of Proceeds     62
6.13
  Material Agreements     62
6.14
  Guaranties     62
6.15
  Further Assurances; Additional Collateral; In Lieu Letters     62
6.16
  Title Defects     63
6.17
  Leases     64
6.18
  Operation of Borrowing Base Oil and Gas Properties     64
6.19
  Change of Purchasers of Production     64
6.20
  Fiscal Year     64
 
         
ARTICLE VII
        NEGATIVE COVENANTS     64
7.01
  Liens     65

ii



--------------------------------------------------------------------------------



 



                  Page
7.02
  Investments     68
7.03
  Hedging Agreements     68
7.04
  Indebtedness     69
7.05
  Lease Obligations     70
7.06
  Fundamental Changes     70
7.07
  Dispositions     71
7.08
  Restricted Payments; Distributions and Redemptions     71
7.09
  ERISA     72
7.10
  Nature of Business; Capital Expenditures; Risk Management     72
7.11
  Transactions with Affiliates     72
7.12
  Burdensome Agreements     72
7.13
  Use of Proceeds     72
7.14
  Material Agreements     72
7.15
  Pooling or Unitization     73
7.16
  Financial Covenants     73
 
         
ARTICLE VIII.
       EVENTS OF DEFAULT AND REMEDIES     74
8.01
  Events of Default     74
8.02
  Remedies Upon Event of Default     76
8.03
  Application of Funds     77
 
         
ARTICLE IX.
        ADMINISTRATIVE AGENT     77
9.01
  Appointment and Authorization of Agents; Lender Hedging Agreements     77
9.02
  Delegation of Duties     78
9.03
  Default; Collateral     78
9.04
  Liability of Agents     80
9.05
  Reliance by Administrative Agent     80
9.06
  Notice of Default     81
9.07
  Credit Decision; Disclosure of Information by Administrative Agent     81
9.08
  Indemnification of Agents     82
9.09
  Administrative Agent in its Individual Capacity     82
9.10
  Successor Administrative Agent and Collateral Agent     82
9.11
  Other Agents; Arranger     83
9.12
  Administrative Agent May File Proofs of Claim     83
9.13
  Hedging Agreements     84
 
         
ARTICLE X
        MISCELLANEOUS     84
10.01
  Amendments, Release of Collateral, Etc     84
10.02
  Notices and Other Communications; Facsimile Copies     87
10.03
  No Waiver; Cumulative Remedies     87
10.04
  Attorney Costs; Expenses and Taxes     88
10.05
  Indemnification     88
10.06
  Payments Set Aside     89
10.07
  Successors and Assigns     90
10.08
  Confidentiality     92
10.09
  Set-off     93
10.10
  Interest Rate Limitation     93

iii



--------------------------------------------------------------------------------



 



                  Page
10.11
  Counterparts     93
10.12
  Integration     93
10.13
  Survival of Representations and Warranties     94
10.14
  Severability     94
10.15
  Replacement of Lenders     94
10.16
  Governing Law     95
10.17
  Waiver of Right to Trial by Jury, Etc     95
10.18
  No General Partner’s Liability     96
10.19
  Time of the Essence     96
20.19
  Release of Closing Date Released Parties     96
10.21
  Amendment and Restatement     96
10.20
  ENTIRE AGREEMENT     97

iv



--------------------------------------------------------------------------------



 



      SCHEDULES
 
   
2.01
  Revolving Commitments
5.13
  Subsidiaries and Equity Investments
5.21
  Take-or Pay and Gas Balancing Obligations
5.23
  Purchasers of Production
5.24
  Swap Contracts
7.01
  Existing Liens
7.11
  Transactions with Affiliates
7.04
  Indebtedness
10.02
  Addresses for Notices to Borrower, Guarantors and Administrative Agent
 
   
EXHIBITS
   

      Exhibit: Form of:
 
   
A-1
  Borrowing Notice
A-2
  Conversion/Continuation Notice
A-3
  Repayment Notice
B
  Revolving Note
C
  Compliance Certificate pursuant to Section 6.02(a)
D
  Assignment and Assumption

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
November 15, 2007, among QUEST RESOURCE CORPORATION, a Nevada corporation, (the
“Initial Co-Borrower”), QUEST CHEROKEE, LLC, a Delaware limited liability
company (the “Borrower”), QUEST ENERGY PARTNERS, L.P., a Delaware master limited
partnership (the “MLP”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, “Lender”), ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENTS
     (1) Initial Co-Borrower, Borrower, Guggenheim Corporate Funding, LLC, as
administrative agent and the other lenders party thereto entered into that
certain Amended and Restated Senior Credit Agreement dated February 7, 2006 (the
“Prior First Lien Credit Agreement”).
     (2) Initial Co-Borrower, Borrower, Guggenheim Corporate Funding, LLC, as
administrative agent and the other lenders party thereto entered into that
certain Amended and Restated Second Lien Term Loan Agreement dated June 9, 2006
(the “Prior Second Lien Credit Agreement”).
     (3) Initial Co-Borrower, Borrower, Guggenheim Corporate Funding, LLC, as
administrative agent and the other lenders party thereto entered into that
certain Third Lien Term Loan Agreement dated June 9, 2006 (the “Prior Third Lien
Credit Agreement”; the Prior First Lien Credit Agreement, the Prior Second Lien
Credit Agreement and the Prior Third Lien Credit Agreement collectively called
the “Prior Credit Agreements”).
     (4) Pursuant to assignments, the holders of the Indebtedness outstanding
under the Prior Credit Agreements have assigned such Indebtedness to the
Lenders, together with all Liens securing such Indebtedness.
     (5) The agents acting under the Prior Credit Agreements are hereby replaced
by the Administrative Agent.
     (6) Initial Co-Borrower and Borrower agree promptly upon the effectiveness
of the assignments described in Preliminary Statement (4), to prepay the
Outstanding Amount of Indebtedness under this Agreement to an amount not to
exceed $75,000,000 (the amount of such prepayment herein called the “Closing
Date Prepayment Amount”).
     (7) Administrative Agent and Lenders agree upon receipt of the Closing Date
Prepayment Amount and reduction of the Outstanding Amount of Indebtedness under
this Agreement to an amount not to exceed $75,000,000 to release and discharge
from any liability associated with the Indebtedness under this Agreement each of
the Initial Co-Borrower and Quest Energy Service, LLC and Quest Oil & Gas, LLC
(collectively with the Co-borrower, the “Closing Date Released Parties”).
     (8) The Initial Co-Borrower, Borrower, Administrative Agent and Lenders
have agreed to amend and restate in their entirety the Prior First Lien Credit
Agreement, the Prior Second Lien Credit Agreement and the Prior Third Lien
Credit Agreement on the terms and conditions set forth herein and to
Quest Cherokee
Credit Agreement

1



--------------------------------------------------------------------------------



 



renew, restructure and rearrange the Indebtedness outstanding under the Prior
Credit Agreements (but not to repay or payoff such Indebtedness).
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree that the Prior Credit
Agreements are hereby amended and restated in their entirety as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Agreement, the terms defined in the introductory paragraph
and the Preliminary Statements hereof shall have the meanings therein indicated
and the following terms shall have the meanings set forth below:
     Adjusted Consolidated EBITDA means the sum of (i) Consolidated EBITDA plus
(ii) the Distribution Equivalent Amount.
     Administrative Agent means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
     Administrative Details Form means the Administrative Details Reply Form
furnished by a Lender to the Administrative Agent in connection with this
Agreement.
     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.
     Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).
     Agent-Related Persons means the Administrative Agent (including any
successor administrative agent), the Collateral Agent (including any successor
collateral agent) and their respective Affiliates (including the officers,
directors, employees, agents and attorneys-in-fact of such Person).
     Aggregate Revolving Commitment means collectively the Revolving Commitments
of all the Lenders.
     Agreement means this Credit Agreement.
Quest Cherokee
Credit Agreement

2



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Utilization Percentage:

                      Applicable Rate Pricing   Utilization   Letters of  
Eurodollar            Commitment Level    Percentage     Credit       Rate +    
  Base Rate +         Fee        
1
  < 33%   1.25%   1.25%   0.25%   0.30%
2
  ³ 33% but < 66%   1.50%   1.50%   0.50%   0.375%  
3
  ³66% but < 85%   1.75%    1.75%   0.75%   0.375%  
4
  ³ 85%   1.875%     1.875%     0.875%     0.500%  

     Any increase or decrease in the Applicable Rate resulting from a change in
the Utilization Percentage shall become effective on the date such change
occurs.
     Approved Fund means any Fund that is administered or managed by a Lender,
an Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arranger means RBC Capital Markets in its capacity as lead arranger and
sole bookrunner.
     Assignment and Assumption means an Assignment and Assumption substantially
in the form of Exhibit D.
     Assignment of First Lien Notes, Liens and Security Interest means that
certain Assignment of Notes, Liens and Security Interests dated of even date
herewith among Borrower, Quest Parent, Guggenheim Corporate Funding, LLC, as
administrative agent and each other lender party to the Prior First Lien Credit
Agreement, as assignors, and Administrative Agent, as assignee, in form and
content satisfactory to Administrative Agent.
     Assignment of Second Lien Notes, Liens and Security Interest means that
certain Assignment of Notes, Liens and Security Interests dated of even date
herewith among Borrower, Quest Parent, Guggenheim Corporate Funding, LLC, as
administrative agent and each other lender party to the Prior Second Lien Credit
Agreement, as assignors, and Administrative Agent, as assignee, in form and
content satisfactory to Administrative Agent.
     Assignment of Third Lien Notes, Liens and Security Interest means that
certain Assignment of Notes, Liens and Security Interests dated of even date
herewith among Borrower, Quest Parent, Guggenheim Corporate Funding, LLC, as
administrative agent and each other lender party to the Prior Third Lien Credit
Agreement, as assignors, and Administrative Agent, as assignee, in form and
content satisfactory to Administrative Agent.
     Attorney Costs means and includes the reasonable fees and disbursements of
any law firm or other external counsel and the reasonable allocated cost of
internal legal services and disbursements of internal counsel.
     Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized
Quest Cherokee
Credit Agreement

3



--------------------------------------------------------------------------------



 



amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.
     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
     Base Rate means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     Base Rate Loan means a Revolving Loan that bears interest based on the Base
Rate.
     Board means the Board of Governors of the Federal Reserve System of the
United States.
     Borrower has the meaning specified in the introductory paragraph hereto.
     Borrower Affiliate means the Borrower, the General Partner, the MLP, and
each of their respective Subsidiaries.
     Borrowing means a borrowing consisting of simultaneous Revolving Loans of
the same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.
     Borrowing Base means the maximum loan amount that may be supported by the
Borrowing Base Oil and Gas Properties, as determined by the Administrative Agent
and approved by the Lenders or Required Lenders (as applicable) from time to
time in accordance with Section 2.02 of this Agreement.
     Borrowing Base Deficiency means the Total Outstandings at any time exceed
the lesser of Aggregate Revolving Commitments then in effect and the Borrowing
Base then in effect.
     Borrowing Base Oil and Gas Properties means those Oil and Gas Properties of
the Borrower and each of the other Loan Parties that are subject to the Liens
created by the Collateral Documents.
     Borrowing Notice means a notice of (a) a Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, or (c) a continuation of Revolving
Loans as the same Type, pursuant to Section 2.03(a), which, if in writing, shall
be substantially in the form of Exhibit A-1 or A-2, as applicable.
     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of New York, or
are in fact closed and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the applicable offshore Dollar interbank market.
Quest Cherokee
Credit Agreement

4



--------------------------------------------------------------------------------



 



     Capital Expenditure by a Person means an expenditure (determined in
accordance with GAAP) for any fixed asset owned by such Person for use in the
operations of such Person having a useful life of more than one year, or any
improvements or additions thereto.
     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent or Collateral Agent, for the benefit of the L/C Issuer and
the Lenders and their Affiliates, as collateral for the L/C Obligations, cash
and deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents
hereby are consented to by the Lenders).
     Cash Equivalents means:
     (a) United States Dollars;
     (b) direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than thirteen (13) months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemptions;
     (c) certificates of deposit and eurodollar-time deposits with remaining
maturities of thirteen (13) months or less, bankers acceptances with remaining
maturities not exceeding one hundred eighty (180) days, overnight bank deposits
and other similar short term instruments, in each case with any domestic
commercial bank having capital and surplus in excess of $250,000,000 and having
a rating of at least “A2” by Moody’s or at least “A” by S&P;
     (d) repurchase obligations with a remaining term of not more than thirteen
(13) months for underlying securities of the types described in (b) and
(c) above entered into with any financial institution meeting the qualifications
in (c) above;
     (e) commercial paper (having remaining maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P;
     (f) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and
     (g) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (f) above, except that with respect to the
maturities of the assets included in such funds the requirements of clauses
(a) through (f) shall not be applied to the individual assets included in such
funds but to the weighted-average maturity of all assets included in such funds.
Quest Cherokee
Credit Agreement

5



--------------------------------------------------------------------------------



 



     Change of Control means (a) Quest Parent shall fail to own, directly or
indirectly, or fail to have voting control over, at least 51% of the equity
interest of the General Partner, (b) any Person, entity or group (other than a
Quest Party) acquires beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 51% or more of the equity interests in the MLP, (c) the MLP shall fail
to own, directly or indirectly, 100% of the equity interests in the Borrower, or
(e) a Parent Change of Control shall occur.
     Change in Law means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the L/C Issuer
(or, for purposes of Section 3.04(b), by any Lending Office of such Lender or by
such Lender’s or the L/C Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     Closing Date means the first date all the conditions precedent in
Section 4.01 and Section 4.02 are satisfied or waived (or, in the case of
Sections 4.01(h) and (i), waived by the Person entitled to receive the
applicable payment).
     Closing Date Prepayment Amount has the meaning specified in Preliminary
Statement (6) hereto.
     Closing Date Released Parties has the meaning specified in Preliminary
Statement (7) hereto.
     Code means the Internal Revenue Code of 1986.
     Collateral means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the MLP, the Borrower, and their
respective Subsidiaries (other than any Excluded Assets) in or upon which a Lien
now or hereafter exists in favor of the Secured Parties, or the Administrative
Agent or Collateral Agent on behalf of the Secured Parties, including, but not
limited to the Borrowing Base Oil and Gas Properties and substantially all of
the personal property (including stock and other equity interests) of the MLP,
the Borrower, and their respective Subsidiaries, whether under this Agreement,
the Collateral Documents, or under any other document executed by any Borrower
Affiliate and delivered to the Administrative Agent, Collateral Agent or any
Secured Party.
     Collateral Agent means Royal Bank of Canada in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
     Collateral Documents means (a) each Guaranty, Security Agreement and
Mortgage, and all other security agreements, deeds of trust, mortgages, chattel
mortgages, assignments, pledges, guaranties, extension agreements and other
similar agreements or instruments executed by the Borrower, the MLP, any
Guarantor, or any of their respective Subsidiaries for the benefit of the
Secured Parties now or hereafter delivered to the Secured Parties, the
Administrative Agent or the Collateral Agent pursuant to or in connection with
the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the Uniform
Commercial Code or comparable Law) against the Borrower, the MLP, any Guarantor,
or any of their respective Subsidiaries as debtor in favor of the Secured
Parties, the Administrative Agent or the Collateral Agent for the benefit of the
Secured Parties, as secured party, to secure or guarantee the payment of any
part of the Obligations or the
Quest Cherokee
Credit Agreement

6



--------------------------------------------------------------------------------



 



performance of any other duties and obligations of Borrower under the Loan
Documents, whenever made or delivered, (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, continuations, and extensions of any of the foregoing, (c) all the
security documents covered by the Assignment of First Lien Notes, Liens and
Security Interests, subject to the release of any Liens prior to the date
hereof, (d) all the security documents covered by the Assignment of Second Lien
Notes, Liens and Security Interests, subject to the release of any Liens prior
to the date hereof, and (e) all the security documents covered by the Assignment
of Third Lien Notes, Liens and Security Interests, subject to the release of any
Liens prior to the date hereof.
     Company and Companies means, on any date of determination thereof, the MLP,
the Borrower and each of their respective Subsidiaries.
     Compensation Period has the meaning set forth in Section 2.11(e)(ii).
     Compliance Certificate means a certificate substantially in the form of
Exhibit C.
     Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, (b) Consolidated Interest Charges, (c) the amount of taxes, based on or
measured by income, used or included in the determination of such Consolidated
Net Income, (d) the amount of depreciation, depletion and amortization expense
deducted in determining such Consolidated Net Income, and (e) other non-cash
charges and expenses, including, without limitation, non-cash charges and
expenses relating to Swap Contracts or resulting from accounting convention
changes, of the MLP and its Subsidiaries on a consolidated basis, all determined
in accordance with GAAP.
     Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the excess of (I) the sum of (a) all
interest, premium payments, fees, charges and related expenses of the MLP and
its Subsidiaries in connection with Indebtedness (net of interest rate Swap
Contract settlements) (including capitalized interest), in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the MLP and its Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP over (II) all
interest income for such period.
     Consolidated Net Income means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the net income or net loss of the MLP and
its Subsidiaries from continuing operations, provided that there shall be
excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity other than a Subsidiary in which the MLP
or any Subsidiary has an ownership interest, except to the extent that any such
income has been actually received by the MLP or such Subsidiary in the form of
cash dividends or similar cash distributions; (b) net extraordinary gains and
losses (other than, in the case of losses, losses resulting from charges against
net income to establish or increase reserves for potential environmental
liabilities), (c) any gains or losses attributable to non-cash write-ups or
write-downs of assets, (d) proceeds of any insurance on property, plant or
equipment other than business interruption insurance, (e) any gain or loss on
the sale, retirement or other disposition of assets (including the capital stock
or other equity ownership of any other Person, but excluding the sale of
inventories in the ordinary course of business), and (f) the cumulative effect
of a change in accounting principles, net of taxes.
Quest Cherokee
Credit Agreement

7



--------------------------------------------------------------------------------



 



     Consolidated Funded Debt means, as of any date of determination, for the
MLP and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations and liabilities, whether current or
long-term, for borrowed money (including Obligations hereunder, but excluding
all reimbursement obligations relating to outstanding but undrawn letters of
credit), (b) Attributable Indebtedness pertaining to Capital Leases, (c)
Attributable Indebtedness pertaining to Synthetic Lease Obligations, and
(d) without duplication, all Guaranty Obligations with respect to Indebtedness
of the type specified in subsections (a) through (c) above.
     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Credit Extension means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     Debtor Relief Laws means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
     Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable Laws.
     Defaulting Lender means any Lender that (a) has failed to fund any portion
of the Revolving Loans or participations in L/C Obligations required to be
funded by it under this Agreement within one Business Day of the date required
to be funded by it under this Agreement, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it under this Agreement within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
     Disposition or Dispose means the sale (excluding the sale of inventory in
the ordinary course of business), transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person of property owned by such
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, a Restricted Payment is not a
Disposition.
     Distribution Equivalent Amount means for each fiscal quarter of the MLP the
amount of cash paid to the members of the General Partner’s management group and
non-management directors with respect to restricted common units, bonus units
and/or phantom units of the MLP that are required under GAAP to be treated as
compensation expense prior to vesting (and which, upon vesting, are treated as
limited partner distributions under GAAP).
Quest Cherokee
Credit Agreement

8



--------------------------------------------------------------------------------



 



     Dollar and $ means lawful money of the United States.
     Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrower (the Borrower’s approval not to be unreasonably
withheld, conditioned or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower, the MLP, any Quest Party, or
any of their respective Affiliates or Subsidiaries.
     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media, (b) the environment, including natural resources or any
activity which affects the environment, (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Federal Water Pollution Control Act, as amended by the
Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide,
and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. § 1100 1 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. §401 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and analogous state
and local Laws, as any of the foregoing may have been and may be amended or
supplemented from time to time, and any analogous enacted or adopted Law, or
(d) the Release or threatened Release of Hazardous Substances.
     ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions of this Agreement relating to obligations imposed under Section 412
of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
Quest Cherokee
Credit Agreement

9



--------------------------------------------------------------------------------



 



     Eurodollar Rate means for any Interest Period with respect to any
Eurodollar Rate Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the LIBOR I screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or
     (b) if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
     (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.
     Eurodollar Rate Loan means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Article VIII.
     Evergreen Letter of Credit has the meaning specified in
Section 2.14(b)(iii).
     Excluded Assets means any contracts, agreements or permits as to which the
granting of a security interest in same would cause a default, termination or
penalty thereunder or under any applicable requirement of a Governmental
Authority.
     Facility means the revolving credit facility as described in and subject to
the limitations set forth in Section 2.01.
     Federal Funds Rate means, for any day, the rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the
Quest Cherokee
Credit Agreement

10



--------------------------------------------------------------------------------



 



average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
     Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     GAAP means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board and the Public Company Accounting
Oversights Board or such other principles as may be approved by a significant
segment of the accounting profession, that are applicable to the circumstances
as of the date of determination, consistently applied.
     General Partner means Quest Energy GP, LLC, a Delaware limited liability
company, the sole general partner of the MLP.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     Guarantors means any Person, including the MLP and every present and future
Subsidiary of Borrower and the MLP, which undertakes to be liable for all or any
part of the Obligations by execution of a Guaranty, or otherwise but after the
payment of the Closing Date Prepayment Amount shall not include any of the
Closing Date Released Parties.
     Guaranty means a Guaranty now or hereafter made by any Guarantor in favor
of the Administrative Agent on behalf of the Lenders, including the MLP Guaranty
and any Subsidiary Guaranty, each in form and substance acceptable to the
Administrative Agent.
     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person
Quest Cherokee
Credit Agreement

11



--------------------------------------------------------------------------------



 



securing any Indebtedness or other payment obligation of any other Person,
whether or not such Indebtedness or other payment obligation is assumed by such
Person; provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable outstanding amount of the
related primary obligation and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless the outstanding amount of such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
     Hazardous Substance means any substance that poses a threat to, or is
regulated to protect, human health, safety, public welfare, or the environment,
including without limitation: (a) any “hazardous substance,” “pollutant” or
“contaminant,” and any “petroleum” or “natural gas liquids” as those terms are
defined or used under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ( 42 U.S.C. §§ 9601 et seq.)
(CERCLA), (b) “solid waste” as defined by the federal Solid Waste Disposal Act
(42 U. S.C. § § 6901 et seq.), (c) asbestos or a material containing asbestos,
(d) any material that contains lead or lead-based paint, (e) any item or
equipment that contains or is contaminated by polychlorinated biphenyls, (f) any
radioactive material, (g) urea formaldehyde, (h) putrescible materials,
(i) infectious materials, (j) toxic microorganisms, including mold, or (k) any
substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Law.
     Honor Date has the meaning set forth in Section 2.14(c)(i).
     Hydrocarbons means crude oil, condensate, natural gas, natural gas liquids,
coal bed methane and other hydrocarbons and all products refined or separated
therefrom.
     Increase Effective Date has the meaning set forth in Section 2.15(d).
     Indebtedness means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, surety bonds, and similar instruments issued
for the account of such Person, and, without duplication, all drafts drawn and
unpaid thereunder;
     (c) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 90 days, and Indebtedness of others (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person, whether or not such Indebtedness shall have been assumed by such Person
or is limited in recourse;
Quest Cherokee
Credit Agreement

12



--------------------------------------------------------------------------------



 



     (d) all obligations of such Person under conditional sales or other title
retention agreements relating to property acquired by such Person;
     (e) Capital Leases and Synthetic Lease Obligations of such Person; and
     (f) all Guaranty Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. In addition, the determination of Indebtedness of the MLP, the
Borrower and/or their Subsidiaries shall be made on a consolidated basis without
taking into account any Indebtedness owed by any such Person to any other such
Person.
     Indemnified Liabilities has the meaning set forth in Section 10.05.
     Indemnitees has the meaning set forth in Section 10.05.
     Initial Co-Borrower has the meaning specified in the introductory paragraph
hereto.
     Interest Coverage Ratio means for any relevant period and as of any
determination date, as calculated based on the quarterly compliance certificate
most recently delivered pursuant to Section 6.02(a) for the MLP and its
Subsidiaries, the ratio of (a) Adjusted Consolidated EBITDA for the such period
ending on the determination date to (b) Consolidated Interest Charges during
such period.
     Interest Payment Date means, (a) as to any Revolving Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Revolving
Loan; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     Interest Period means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower (and in the case of the
initial Borrowing Notice, by the Initial Co-Borrower) in its Borrowing Notice;
provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
Quest Cherokee
Credit Agreement

13



--------------------------------------------------------------------------------



 



     (iii) no Interest Period shall extend beyond the Maturity Date.
     Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns of principal or
equity thereon, and shall, if made by the transfer or exchange of property other
than cash be deemed to have been made in an amount equal to the fair market
value of such property.
     IRS means the United States Internal Revenue Service.
     ISDA means the International Swaps and Derivatives Association, Inc.
     Laws means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
     L/C Advance means, with respect to each Lender, such Lender’s participation
in any L/C Borrowing in accordance with its Pro Rata Share.
     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     L/C Credit Extension means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     L/C Issuer means Royal Bank of Canada in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder
which is a Lender or an Affiliate of a Lender.
     L/C Obligations means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.
     Leases means oil and gas leases and all oil, gas and mineral leases
constituting any part of the Borrowing Base Oil and Gas Properties.
     Lender has the meaning specified in the introductory paragraph hereto and,
as the context requires, includes the L/C Issuer.
     Lender Hedging Agreement means a Swap Contract between a Company and a
Lender or an Affiliate of a Lender.
Quest Cherokee
Credit Agreement

14



--------------------------------------------------------------------------------



 



     Lending Office means, as to any Lender, the office or offices of such
Lender set forth on its Administrative Details Form, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     Letter of Credit means any standby letter of credit issued hereunder.
     Letter of Credit Application means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     Letter of Credit Expiration Date means the fifth Business Day prior to the
Maturity Date.
     Letter of Credit Sublimit means an amount equal to the lesser of (i) the
Aggregate Revolving Commitment and (ii) $25,000,000.
     Leverage Ratio means, for the MLP and its Subsidiaries on a consolidated
basis, the ratio, as calculated based on the quarterly compliance certificate
most recently delivered pursuant to Section 6.02(a), of (a) Consolidated Funded
Debt as of the determination date to (b) Adjusted Consolidated EBITDA for the
four (4) fiscal quarters ending on the applicable determination date.
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction, other than any financing
statement filed as a notice filing), including the interest of a purchaser of
accounts receivable.
     LLC Agreement means the Limited Liability Company Agreement of the Borrower
dated effective ___, 200_.
     Loan Documents means this Agreement, each Revolving Note, each of the
Collateral Documents, the Agent/Arranger Fee Letter, each Borrowing Notice, each
Compliance Certificate, the Guaranties, each Letter of Credit Application, and
each other agreement, document or instrument delivered by any Loan Party or any
of their respective Subsidiaries from time to time in connection with this
Agreement and the Revolving Notes.
     Loan Party means each of the Borrower, each Guarantor (including the MLP),
and each other entity that is an Affiliate of the Borrower that executes one or
more Loan Documents but after the payment of the Closing Date Prepayment Amount
shall not include any of the Closing Date Released Parties.
     Marketable Title means good and indefeasible title, free and clear of all
Liens other than Permitted Liens.
     Material Acquisition means any acquisition of Oil and Gas Properties or
series of related acquisitions of Oil and Gas Properties that involves the
payment of consideration (including, without
Quest Cherokee
Credit Agreement

15



--------------------------------------------------------------------------------



 



limitation, the issuance of equity) by the Borrower and its Subsidiaries in
excess of ten percent (10%) of the then current Borrowing Base.
     Material Adverse Effect means: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the MLP and its Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Loan Party to perform its obligations under
the Loan Documents to which it is a party; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any other Loan Party of any Loan Documents; or (d) a material adverse change in,
or a material adverse effect upon, the Borrowing Base Oil and Gas Properties,
taken as a whole, excluding changes in commodity prices.
     Material Agreements means the following: (a) the Omnibus Agreement, (b) the
LLC Agreement, (c) the Partnership Agreement (MLP), and any agreement or
agreements entered into in replacement or substitution of any of the forgoing.
“Material Agreement” means each of such Material Agreements.
     Material Disposition means any sale, transfer or other disposition of
Borrowing Base Oil and Gas Properties or series of related sales, transfers or
other dispositions of Borrowing Base Oil and Gas Properties that yields gross
proceeds to the Borrower or any Subsidiaries in excess of five percent (5%) of
the then current Borrowing Base.
     Maturity Date means (a) November 15, 2012, or (b) such earlier effective
date of any other termination, cancellation, or acceleration of the Aggregate
Revolving Commitment under this Agreement.
     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.
     MLP has the meaning specified in the introductory paragraph hereto.
     MLP Guaranty means the MLP Guaranty made by the MLP as of the Closing Date
in favor of the Administrative Agent on behalf of the Lenders in form and
substance acceptable to the Administrative Agent.
     Moody’s means Moody’s Investors Service, Inc.
     Mortgaged Properties means collectively all the Mortgaged Property as
defined in the Mortgages and Mortgaged Property individual means any one of such
Mortgaged Properties.
     Mortgages means the mortgages, deeds of trust, or similar instruments
executed by any of the Loan Parties in favor of Administrative Agent or
Collateral Agent, for the benefit of the Secured Parties, and all supplements,
assignments, amendments, and restatements thereto (or any agreement in
substitution therefor, and Mortgage means each of such Mortgages).
     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
Quest Cherokee
Credit Agreement

16



--------------------------------------------------------------------------------



 



     Net Proceeds Amount has the meaning specified in Section 2.04(c).
     Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).
     Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement.
     Obligor means the Borrower or any other Person (other than the
Administrative Agent, Collateral Agent or any Lender) obligated under any Loan
Document but after the payment of the Closing Date Prepayment Amount shall not
include any of the Closing Date Released Parties.
     Oil and Gas Properties means fee, leasehold or other interests in or under
mineral estates or Hydrocarbon leases with respect to properties situated in the
United States, including overriding royalty and royalty interests, leasehold
estate interests, net profits interests, production payment interests and
mineral fee interests, together with contracts executed in connection therewith
and all tenements, hereditaments, appurtenances and properties, real or
personal, appertaining, belonging, affixed or incidental thereto.
     Omnibus Agreement means the [Omnibus Agreement] dated as of [___] among the
MLP, the General Partner, the Borrower and Quest Parent.
     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
     Other Taxes has the meaning specified in Section 3. 01(b).
     Outstanding Amount on any date (i) with respect to Revolving Loans, means
the aggregate principal amount thereof after giving effect to any Borrowings and
prepayments or repayments occurring on such date, (ii) with respect to any L/C
Obligations, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date, and (iii) for purposes of Section 2.11(d)
with respect to Obligations under a Lender Hedging Agreement, means the amount
then due and payable under such Lender Hedging Agreement.
Quest Cherokee
Credit Agreement

17



--------------------------------------------------------------------------------



 



     Parent Change of Control means the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of Voting Stock
of Quest Parent; provided, however, that a merger of Quest Parent into another
entity in which the other entity is the survivor shall not be deemed a Parent
Change of Control if Quest Parent’s stockholders of record as constituted
immediately prior to such acquisition hold more than 50% of the outstanding
shares of Voting Stock of the surviving entity.
     Participant has the meaning specified in Section 10.07(d).
     Partnership Agreement (MLP) means the Amended and Restated Agreement of
Limited Partnership of the MLP dated effective ___, 2007.
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
     Permitted Liens means Liens permitted under Section 7.01 as described in
such Section.
     Person means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
     Prior Credit Agreements has the meaning specified in Preliminary Statement
(3) hereto.
     Prior First Lien Credit Agreement has the meaning specified in Preliminary
Statement (1) hereto.
     Prior Second Lien Credit Agreement has the meaning specified in Preliminary
Statement (2) hereto.
     Prior Third Lien Credit Agreement has the meaning specified in Preliminary
Statement (3) hereto.
     Pro Rata Share with respect to each Lender, at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Commitment of such Lender at
such time and the denominator of which is the amount of the Aggregate Revolving
Commitments at such time; provided that if the revolving commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant
Quest Cherokee
Credit Agreement

18



--------------------------------------------------------------------------------



 



to Section 8.02, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to
Section 10.07. The initial Pro Rata Share of each Lender is set out opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
     Proved Developed Producing Reserves means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Definitions for Oil and
Gas reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
     Proved Reserves means Proved Reserves as defined in the Definitions for Oil
and Gas reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.
     PV10 means the present worth of future net income, discounted to present
value at the simple interest rate of ten percent (10%) per year.
     Quarterly Borrower Distributions means with respect to the Borrower, the
distributions by the Borrower to the MLP for the purpose of providing funds to
the MLP constituting Available Cash (as defined in the Partnership Agreement
(MLP)) for distribution to the MLP’s equity owners.
     Quarterly MLP Distributions means with respect to the MLP, the
distributions by the MLP of Available Cash (as defined in the Partnership
Agreement (MLP)) to the MLP’s equity owners.
     Quest Parent means Quest Resource Corporation, a Nevada corporation.
     Quest Party means Quest Parent or any Subsidiary of Quest Parent, other
than the General Partner, the MLP and its subsidiaries and the Borrower and its
Subsidiaries.
     Reference Period has the meaning set forth in Section 7.16.
     Register has the meaning set forth in Section 10.07(c).
     Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliate.
     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.
     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Request for Credit Extension means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Borrowing Notice, and (b) with
respect to an L/C Extension, a Letter of Credit Application.
Quest Cherokee
Credit Agreement

19



--------------------------------------------------------------------------------



 



     Required Lenders means, as of any date of determination, Lenders having
more than 66+2/3% of the Aggregate Revolving Commitments or, if the revolving
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 66+2/3% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Revolving Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
     Repayment Notice means a notice of repayment of a Borrowing pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit A-3.
     Reserve Report means a report prepared by an internal petroleum engineer of
the Borrower regarding the Proved Reserves attributable to the Borrowing Base
Oil and Gas Properties, using the criteria and parameters required by and
acceptable to the Securities and Exchange Commission and incorporating the
present cost of appropriate plugging and abandonment obligations to be incurred
in the future, taking into account any plugging and abandonment fund required to
be accrued or established by Borrower out of cash flow from the Borrowing Base
Oil and Gas Properties covered by such report with respect to such future
obligations.
     Responsible Officer means the president, chief executive officer, executive
vice president, senior vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of a Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership, limited liability company, and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     Restricted Payment by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
     Revolving Commitment means, as to each Lender, its obligation to (a) make
Revolving Loans to Borrower pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the lesser of (i) the amount set out opposite
such Lender’s name on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement and
(ii) such Lender’s Pro Rata Share of the Borrowing Base then in effect.
     Revolving Loan means an extension of revolving credit by a Lender to the
Borrower pursuant to Section 2.01.
     Revolving Note means a revolving promissory note of Borrower in
substantially the form of Exhibit B, evidencing the obligation of Borrower to
repay the Revolving Loans and all renewals and
Quest Cherokee
Credit Agreement

20



--------------------------------------------------------------------------------



 



extensions of all or any part thereof and “Revolving Notes” collectively means
all of such promissory notes.
     Rights means rights, remedies, powers, privileges, and benefits.
     S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
     Secured Parties means the Lenders party to this Agreement and the Lenders
and/or any Affiliate of a Lender party to a Lender Hedging Agreement. The term
“Secured Parties” shall include a former Lender or an Affiliate of a former
Lender that is party to a Swap Contract with any Loan Party; provided that such
former Lender or Affiliate was a Lender or an Affiliate of a Lender at the time
it entered into such Swap Contract.
     Security Agreements means, collectively, the security agreements, or
similar instruments, executed by any of the Loan Parties in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties, in form and substance acceptable to the Administrative Agent, and all
supplements, assignments, amendments, and restatements thereto (or any agreement
in substitution therefor), and “Security Agreement” means each of such Security
Agreements.
     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     Subsidiary Guaranty means any Subsidiary Guaranty made by a Subsidiary of
the Borrower or the MLP in favor of the Administrative Agent on behalf of the
Lenders, in form and substance acceptable to the Administrative Agent.
     Swap Contract means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for
Quest Cherokee
Credit Agreement

21



--------------------------------------------------------------------------------



 



any date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include any Lender).
     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are depreciated for tax purposes by such
Person.
     Taxes has the meaning set forth in Section 3.01(a).
     Total Outstandings means the aggregate Outstanding Amount of all Revolving
Loans and all L/C Obligations.
     Type means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     United States or U.S. means the United States of America, its fifty states
and the District of Columbia.
     Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).
     Utilization Percentage means, on any day, the ratio, stated as a percentage
of the aggregate principal amount of the Total Outstandings to the Aggregate
Revolving Commitments.
     Voting Stock means the capital stock (or equivalent thereof) of any class
or kind, of a Person, the holders of which are entitled to vote for the election
of directors, managers, or other voting members of the governing body of such
Person.
     Wholly-Owned when used in connection with a Person means any Subsidiary of
such Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.
     1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
Quest Cherokee
Credit Agreement

22



--------------------------------------------------------------------------------



 



     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements,
except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other
Quest Cherokee
Credit Agreement

23



--------------------------------------------------------------------------------



 



modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
ARTICLE II.
THE REVOLVING COMMITMENTS AND BORROWINGS
     2.01 Revolving Loans. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make revolving loans (each such revolving
loan a “Revolving Loan”) to Borrower from time to time on any Business Day
during the period from the Closing Date to the Maturity Date, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment as set forth on Schedule 2.01; provided that, that after
giving effect to any Borrowing, (a) the Total Outstandings shall not exceed the
lesser of (i) Aggregate Revolving Commitments and (ii) the Borrowing Base, and
(b) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Revolving Commitment. Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, Borrower may borrow under this Section 2.01, prepay under Section 2.04,
and reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowing Base
     (a) The Borrowing Base in effect as of the Closing Date is $160,000,000.00
relative to the Proved Reserves attributable to the Borrowing Base Oil and Gas
Properties. The Borrowing Base shall be redetermined from time to time pursuant
to the provisions of this Section.
     (b) On or before each March 31 and September 30 until the Maturity Date,
the Borrower shall furnish to the Administrative Agent a Reserve Report, which
shall set out, as of each preceding December 31 or June 30, as applicable, the
Proved Reserves attributable to the Borrowing Base Oil and Gas Properties. Each
Reserve Report may be prepared by the Borrower’s own internal petroleum
engineers and shall be certified by the President or other Responsible Officer
of the Borrower. Each Reserve Report relating to the Proved Reserves
attributable to the Borrowing Base Oil and Gas Properties as of December 31
shall be audited by Cawley Gillespie & Associates, Inc. or other independent
reservoir engineers acceptable to Administrative Agent. Each Reserve Report as
of June 30 shall include a reconciliation from the prior December 31 Reserve
Report. Upon receipt of each such Reserve Report, the Administrative Agent shall
make a determination of the Borrowing Base which shall become effective on or
about May 1 and November 1 of each year commencing May 1, 2008, and, in the case
of an increase in the Borrowing Base, upon approval of all Lenders and the L/C
Issuer, and in the case of maintaining or decreasing the Borrowing Base, upon
approval of the Administrative Agent and the Required Lenders and in any case
with the subsequent written notification from the Administrative Agent to the
Borrower. Such redetermined Borrowing Base, subject to the other provisions of
this Agreement, shall be the Borrowing Base until the effective date of the next
redetermination of the Borrowing Base as set out in this Section 2.02.
Quest Cherokee
Credit Agreement

24



--------------------------------------------------------------------------------



 



     (c) During each period between scheduled redeterminations of the Borrowing
Base, the Administrative Agent shall have the right to initiate one
(1) unscheduled redetermination of the Borrowing Base by requesting in writing
that the Borrower provide an unscheduled and unaudited Reserve Report regarding
the Proved Reserves attributable to the Borrowing Base Oil and Gas Properties
with an effective date not more than sixty days prior to Borrower’s delivery of
such Reserve Report to the Administrative Agent, and such Reserve Report shall
be delivered to the Administrative Agent within thirty days after Borrower’s
receipt of such written request.
     (d) In addition to the redetermination provided for in Section 2.02(c),
upon a Material Disposition or any material (in the judgment of the
Administrative Agent or the Required Lenders) defect in title, or failure of
title to, five percent (5%) or more of the PV-10 of the Borrowing Base Oil and
Gas Properties, the Administrative Agent may, and upon the request of the
Required Lenders shall, redetermine the Borrowing Base by requesting in writing
that the Borrower provide an unscheduled Reserve Report regarding the Proved
Reserves attributable to the Borrowing Base Oil and Gas Properties with an
effective date not more than sixty days prior to Borrower’s delivery of such
Reserve Report to the Administrative Agent, and such Reserve Report shall be
delivered to the Administrative Agent within thirty days after Borrower’s
receipt of such written request.
     (e) During each period between scheduled redeterminations of the Borrowing
Base, the Borrower shall have the right to request, by written notice to the
Administrative Agent, one (1) unscheduled redetermination of the Borrowing Base,
subject to contemporaneously providing to the Administrative Agent a Reserve
Report with an effective date not more than sixty days prior to the date of such
notice.
     (f) In addition to the redetermination provided for in Section 2.02(d),
upon a Material Acquisition, the Borrower may, from time to time upon written
notice to the Administrative Agent, propose to add Oil and Gas Properties to the
Borrowing Base Oil and Gas Properties. Any such proposal to add Oil and Gas
Properties to the Borrowing Base Oil and Gas Properties shall be accompanied by
a Reserve Report applicable to such properties that conforms to the requirements
of Section 2.02, and evidence sufficient to establish that the Borrower or the
other applicable Loan Party has Marketable Title to such Oil and Gas Properties,
and any such addition shall become effective at such time as: (a) the
Administrative Agent, with the approval of all the Lenders, has made a
determination of the amount by which the Borrowing Base would be increased as
the result of such addition and (b) the conditions set out in Article IV hereof,
to the extent they are applicable to such additional Oil and Gas Properties of
the Borrower, have been satisfied. In determining the increase in the Borrowing
Base pursuant to this Section, the Administrative Agent and the Lenders shall
apply the parameters and other credit factors set out in Section 2.02.
     (g) If at any time the Borrower proposes to increase the Borrowing Base by
adding additional Oil and Gas Properties to the Borrowing Base Oil and Gas
Properties pursuant to Section 2.02(f), and the amount of the Borrowing Base
would exceed the amount of the Aggregate Revolving Commitments stated on
Schedule 2.01, the Borrower may request an increase in the Aggregate Revolving
Commitment pursuant to Section 2.15.
     (h) If in connection with a redetermination of the Borrowing Base
maintaining or decreasing the Borrowing Base, the Required Lenders cannot
otherwise agree on the new Borrowing Base, then the Borrowing Base shall be the
Administrative Agent’s calculation of the “weighted arithmetic average” (as
Quest Cherokee
Credit Agreement

25



--------------------------------------------------------------------------------



 



hereinafter calculated) of the Borrowing Base, as determined by each individual
Lender and communicated to the Administrative Agent in writing. However, the
amount of the Borrowing Base shall never be increased at any time without the
unanimous consent of all the Lenders, notwithstanding anything else herein to
the contrary. For purposes of this paragraph, the “weighted arithmetic average”
of the Borrowing Base shall be determined by first multiplying the Borrowing
Base proposed in writing to Administrative Agent by each Lender by such Lender’s
Pro Rata Share, and then adding the results of each such calculation, with the
resultant sum being the Borrowing Base.
     (i) The Borrowing Base shall represent the Required Lenders’ approval
(except where unanimous consent is required) of the Administrative Agent’s
determination, in accordance with their customary oil and gas lending practices,
of the maximum loan amount that may be supported by the Borrowing Base Oil and
Gas Properties and the Borrower acknowledges, for purposes of this Agreement,
such determination by the Administrative Agent as being the maximum loan amount
that may be supported by the Borrowing Base Oil and Gas Properties. In making
any redetermination of the Borrowing Base, the Administrative Agent and the
Lenders shall apply the parameters and other credit factors consistently applied
then generally being utilized by the Administrative Agent and each such Lender,
respectively, for Borrowing Base redeterminations for other similarly situated
borrowers. The MLP, the Borrower, Lenders and the Administrative Agent
acknowledge that (i) due to the uncertainties of the oil and gas extraction
process, the Borrowing Base Oil and Gas Properties are not subject to evaluation
with a high degree of accuracy and are subject to potential rapid deterioration
in value, (ii) for this reason and the difficulties and expenses involved in
liquidating and collecting against the Borrowing Base Oil and Gas Properties,
the Administrative Agent’s determination of the maximum loan amount with respect
to the Borrowing Base Oil and Gas Properties contains an equity cushion, which
equity cushion is acknowledged by the Borrower as essential for the adequate
protection of the Lenders, and (iii) decisions regarding the Borrowing Base
shall be made by the Lenders in their sole discretion.
     2.03 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of Revolving Loans as the same Type shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than noon, New York time, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans, and (ii) one Business Day prior to the conversion of Eurodollar Rate
Loans to Base Rate Loans, or the requested date of any Borrowing of Base Rate
Loans. Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by a Responsible Officer of the Borrower (and in connection with the
initial Borrowing Notice, signed also by the Initial Co-Borrower). Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided that any Base Rate Loan may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Revolving Commitment or that
is required to finance the Unreimbursed Amount as provided in
Section 2.14(c)(i). Each Borrowing Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Revolving Loans from one Type to the other, or a continuation of Revolving Loans
as the same Type, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted
Quest Cherokee
Credit Agreement

26



--------------------------------------------------------------------------------



 



or continued, (iv) the Type of Loans to be borrowed or to which existing
Revolving Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Revolving Loan in a Borrowing Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Loans shall be made or continued as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Borrowing Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Borrowing,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than noon, New York time,
on the Business Day specified in the applicable Borrowing Notice. Upon
satisfaction of the applicable conditions set forth in Sections 4.01 and 4.02,
as applicable, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Borrowing there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Revolving
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Eurodollar
Rate Loan upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.
     (e) After giving effect to all Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than six (6) Interest Periods in effect
at any given time with respect to Revolving Loans.
Quest Cherokee
Credit Agreement

27



--------------------------------------------------------------------------------



 



     2.04 Prepayments.
     (a) Optional Prepayments. The Borrower may, upon delivery of a Repayment
Notice to the Administrative Agent, at any time or from time to time voluntarily
prepay in whole or in part Revolving Loans outstanding under the Facility
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than noon, New York time, (A) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans, and (B) the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Revolving Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Pro Rata Shares.
     Unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof, any payment or prepayment of the Revolving
Loans may be reborrowed by Borrower, subject to the terms and conditions hereof.
     (b) Mandatory Prepayments. If for any reason (including a redetermination
of the Borrowing Base) a Borrowing Base Deficiency exists, Borrower shall within
thirty (30) days after being notified of such Borrowing Base Deficiency by the
Administrative Agent indicate in writing Borrower’s election to do one or more
of the following to eliminate such Borrowing Base Deficiency:
               (i) prepay Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such Borrowing Base Deficiency within thirty
(30) days of such election,
               (ii) prepay Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such Borrowing Base Deficiency in four equal
monthly installments; and
               (iii) add to the Borrowing Base Oil and Gas Properties additional
Oil and Gas Properties of the Borrower or another Loan Party sufficient in
value, as determined pursuant to Section 2.02, to increase the Borrowing Base to
equal or exceed the Total Outstandings.
Provided, however, on any date on which Borrower or another Loan Party sells any
of its Borrowing Base Oil and Gas Properties in a Material Disposition, the
Borrowing Base shall be automatically reduced to the loan value (determined in
accordance with the procedures for determining the Borrowing Base) of the
remaining Borrowing Base Oil and Gas Properties and with respect to a Borrowing
Base Deficiency resulting from such Material Disposition, such Borrowing Base
Deficiency shall be repaid immediately by the Borrowing with the net cash
proceeds of such Material Disposition to the extent received (and any remaining
Borrowing Base
Quest Cherokee
Credit Agreement

28



--------------------------------------------------------------------------------



 



Deficiency shall be repaid pursuant to this Section 2.04(b). Following any
payment of the Borrowing Base Deficiency, the Borrower shall have the right to
request a Borrowing Base redetermination (which right shall be in addition to
the Borrower’s right to request a redetermination of the Borrowing Base pursuant
to Section 2.02(e)).
     (c) Mandatory Prepayments from Net Cash Proceeds. All proceeds (net of
reasonable and customary fees and commissions) received by the Borrower or any
Subsidiary from any Material Disposition (the “Net Proceeds Amount”) shall be
applied: first, to cure any Borrowing Base Deficiency that then exists (if any)
and second, to prepay outstanding Revolving Loans and the Borrowing Base shall
be automatically reduced by the amount of such prepayment. Following any such
prepayment and reduction of the Borrowing Base, the Borrower shall have the
right to request a Borrowing Base redetermination (which right shall be in
addition to the Borrower’s right to request a redetermination of the Borrowing
Base pursuant to Section 2.02(e)).
     (d) Closing Date Prepayment Amount. On the Closing Date, the Initial
Co-Borrower and Borrower shall make a prepayment of the Indebtedness outstanding
hereunder in an amount equal to the Closing Date Prepayment Amount.
     (e) Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts due under
Section 3.05.
     2.05 Reduction or Termination of Revolving Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitment or permanently reduce the Aggregate Revolving Commitment to an amount
not less than the sum of the Outstanding Amount of the then existing (i) unpaid
principal balance of the Revolving Loans and (ii) L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
noon, three Business Days prior to (or if all the outstanding Borrowings are
Base Rate Loans, no later than noon on) the date of termination or reduction,
and (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination. Once reduced in accordance with this Section, the
Aggregate Revolving Commitment may not be increased. Any reduction of the
Aggregate Revolving Commitment shall be applied to the Revolving Commitment of
each Lender according to its Pro Rata Share. Except in connection with a
termination or reduction of the entire Aggregate Revolving Commitment, all
commitment fees on the portion of the Aggregate Revolving Commitment so
terminated which have accrued to the effective date of any termination of the
Aggregate Revolving Commitment shall at Administrative Agent’s option either be
paid on the effective date of such termination or on the date when such
commitment fee would otherwise be due.
     2.06 Repayment of Revolving Loans. The Borrower shall repay to the Lenders
on the Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date, together with all accrued and unpaid interest and
fees.
     2.07 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base
Quest Cherokee
Credit Agreement

29



--------------------------------------------------------------------------------



 



Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.
     (b) If any amount payable by Borrower under any Loan Document is not paid
when due (after the expiration of any applicable grace periods), whether at
stated maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists or after acceleration (i) the Borrower shall
pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law, and (ii) accrued and unpaid
interest on past due amounts (including interest on past due interest, to the
extent allowed by Law) shall be due and payable upon demand.
     (c) Interest on each Revolving Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) If the designated rate applicable to any Borrowing exceeds the Maximum
Rate, the rate of interest on such Borrowing shall be limited to the Maximum
Rate, but any subsequent reductions in such designated rate shall not reduce the
rate of interest thereon below the Maximum Rate until the total amount of
interest accrued thereon equals the amount of interest which would have accrued
thereon if such designated rate had at all times been in effect. In the event
that at maturity (stated or by acceleration), or at final payment of the
Outstanding Amount of any Revolving Loans or L/C Obligations, the total amount
of interest paid or accrued is less than the amount of interest which would have
accrued if such designated rates had at all times been in effect, then, at such
time and to the extent permitted by Law, the Borrower shall pay an amount equal
to the difference between (a) the lesser of the amount of interest which would
have accrued if such designated rates had at all times been in effect and the
amount of interest which would have accrued if the Maximum Rate had at all times
been in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.
     2.08 Fees. (a) Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the lesser of (i) the Aggregate Revolving Commitment (subject to reduction
pursuant to Sections 2.04 and 2.05) and (ii) the Borrowing Base exceeds the sum
of (1) the Outstanding Amount of Revolving Loans plus (2) the Outstanding Amount
of L/C Obligations. The commitment fee shall accrue at all times from the
Closing Date until the Maturity Date and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met.
     (b) Arranger’s and Administrative Agent’s Fees. On the Closing Date, the
Borrower shall pay certain fees to the Arranger and Administrative Agent to be
shared among them and the Borrower
Quest Cherokee
Credit Agreement

30



--------------------------------------------------------------------------------



 



shall pay certain fees to the Administrative Agent for the Administrative
Agent’s own account as an administrative agency fee, in the amounts and at the
times specified in the letter agreement dated October 19, 2007 (the
“Agent/Arranger Fee Letter”), between the Borrower and Royal Bank of Canada.
Such fees shall be fully earned when paid and shall be nonrefundable for any
reason whatsoever. Additionally, Borrower shall pay to the Administrative Agent
for the Administrative Agent’s own account the fees in the amounts and on the
dates specified in the Agent/Arranger Fee Letter.
     (c) Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender then party to this
Agreement, ratably in accordance with its Pro Rata Share, a Borrowing Base
increase fee of 0.25% on the amount of any increase of the Borrowing Base over
the highest Borrowing Base previously in effect, payable on the effective date
of any such increase to the Borrowing Base.
     2.09 Computation of Interest and Fees. Computation of interest on Base Rate
Loans and all fees shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed. Computation
of interest on Eurodollar Rate Loans shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Revolving Loan for the day on which the Revolving
Loan is made, and shall not accrue on a Revolving Loan, or any portion thereof,
for the day on which the Revolving Loan or such portion is paid; provided that
any Revolving Loan that is repaid on the same day on which it is made shall bear
interest for one day.
     2.10 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Revolving Loans made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
so to record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Revolving Loans or the L/C Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of such Lender shall control. Upon the request of any
Lender made through the Administrative Agent, such Lender’s Revolving Loans may
be evidenced by one or more Revolving Notes. Each Lender may attach schedules to
its Revolving Note(s) and endorse thereon the date, Type (if applicable), amount
and maturity of the applicable Revolving Loans and payments with respect
thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.
     2.11 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all
Quest Cherokee
Credit Agreement

31



--------------------------------------------------------------------------------



 



payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than noon, New York time, on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after noon, New York time, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If no Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Revolving Loans and L/C Obligations,
and then to the remaining Obligations in the order and manner as Borrower may
direct.
     (d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if an Event of Default
exists, any payment or prepayment shall be applied in the following order:
(i) to the payment of enforcement expenses incurred by the Administrative Agent,
including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, indemnities and other amounts (including amounts payable under
Article III) for which the Administrative Agent or Lenders have not been paid or
reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender or the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, indemnities and other amounts owed to such Lender
or the Administrative Agent bears to the total aggregate fees, expenses and
indemnities owed to all Lenders and the Administrative Agent on such date of
determination); (iii) to the ratable payment of accrued and unpaid Letter of
Credit fees and accrued and unpaid interest on the Outstanding Amount of
Revolving Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements (it being understood that for purposes of this clause (iii) the
Outstanding Amount of Obligations under Lender Hedging Agreements refers only to
payments owing pursuant to Section 2(a) of the 2002 Master Agreement form
promulgated by the ISDA (or equivalent type payment obligation if some other
form of Swap Contract is in effect)(as used in this Section 2.11(d)(iii),
“ratable payment” means, for any Lender (or Lender Affiliate, in the case of
Lender Hedging Agreements), on any date of determination, that proportion which
the accrued and unpaid Letter of Credit fees and accrued and unpaid interest on
the Outstanding Amount of Revolving Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to such Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements) bears to the total accrued
and unpaid Letter of Credit fees and accrued and unpaid interest on the
Outstanding Amount of Revolving Loans and the Outstanding Amount of Obligations
under Lender Hedging Agreements owed to all Lenders (and Affiliates, in the case
of Lender Hedging Agreements)); (iv) to the ratable payment of the Outstanding
Amount of L/C Borrowings and Revolving Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements (it being understood that for
purposes of this clause (iv) the Outstanding Amount of Obligations under Lender
Hedging Agreements refers to payments owing in connection with an Early
Termination Date as defined in the 2002 Master Agreement form promulgated by the
ISDA (or equivalent type payment obligation if some other form of Swap Contract
is in effect)(as used in this Section 2.11(d)(iv), “ratable payment”
Quest Cherokee
Credit Agreement

32



--------------------------------------------------------------------------------



 



means for any Lender (or Lender Affiliate, in the case of Lender Hedging
Agreements), on any date of determination, that proportion which the Outstanding
Amount of L/C Borrowings and Revolving Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to such Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements) bears to the Outstanding
Amount of L/C Borrowings and Revolving Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to all Lenders)(and Affiliates,
in the case of Lender Hedging Agreements)); (v) to Cash Collateralize the
Letters of Credit; and (vi) to the payment of the remaining Obligations, if any,
in the order and manner the Required Lenders deem appropriate. Subject to
Section 2.14(g), amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause (v) above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
     (e) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan, included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Revolving Commitment or to prejudice any rights which
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.
Quest Cherokee
Credit Agreement

33



--------------------------------------------------------------------------------



 



     (f) If any Lender makes available to the Administrative Agent funds for any
Revolving Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (g) The obligations of the Lenders hereunder to make Revolving Loans are
several and not joint. The failure of any Lender to make any Revolving Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan or
purchase its participation.
     (h) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Revolving Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Revolving Loan in any particular place or manner.
     2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Revolving Loans made by it, or
the participations in the L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent, of such fact,
and (b) purchase from the other Lenders such participations in the Revolving
Loans made by them, and/or such subparticipations in the participations in L/C
Obligations held by them, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Revolving Loan or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     2.13 Pari Passu Lien Securing Lender Hedging Obligations. All Obligations
arising under the Loan Documents, including, without limitation, Obligations
under this Agreement and Obligations under any Lender Hedging Agreement (but not
Indebtedness of any Loan Party owing to any non-Lender or non-Lender Affiliate
which enters into a Swap Contract with the Borrower or any other Loan Party),
shall be secured pari passu by the Collateral. No Lender or any Affiliate of a
Lender shall have any
Quest Cherokee
Credit Agreement

34



--------------------------------------------------------------------------------



 



voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Lender Hedging Agreement.
     2.14 Letters of Credit. (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.14, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower (and such Letters of Credit
may be issued for the benefit of the Borrower, the MLP, any of their respective
Subsidiaries or the General Partner), and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit, if as of the date of such L/C Credit
Extension, (x) the Total Outstandings would exceed the Aggregate Revolving
Commitment, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations would exceed such Lender’s Revolving Commitment, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it; provided, however,
if any of the forgoing occur, then the Borrower may, at its sole expense and
effort, upon notice to L/C Issuer and Administrative Agent, require the L/C
Issuer to resign as L/C Issuer and a new replacement L/C Issuer be appointed,
which new replacement L/C Issuer shall be reasonably acceptable to the
Administrative Agent;
     (B) subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;
Quest Cherokee
Credit Agreement

35



--------------------------------------------------------------------------------



 



     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to all borrowers; or
     (E) such Letter of Credit is in a face amount less than $100,000 (unless
upon Borrower’s request the L/C Issuer agrees to issue a Letter of Credit for a
lesser amount), or is to be used for a purpose other than as described in
Section 6.12 or is denominated in a currency other than Dollars.
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (iv) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and L/C Issuer documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than noon, New York time, at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.
Quest Cherokee
Credit Agreement

36



--------------------------------------------------------------------------------



 



     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the L/C Issuer shall permit the renewal of such Letter of Credit unless
the L/C Issuer has received notice on or before the Business Day immediately
preceding the Nonrenewal Notice Date from any Lender stating that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied or the
L/C Issuer would not then be required to issue a replacement Letter of Credit
pursuant to this Section 2.14.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than noon,
New York time, on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate
Quest Cherokee
Credit Agreement

37



--------------------------------------------------------------------------------



 



Revolving Commitment and the conditions set forth in Section 4.02 (other than
the delivery of a Borrowing Notice) and the failure of the Borrower to so
reimburse the Administrative Agent shall not be deemed a Default or an Event of
Default. Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.14(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.14(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
11:00 a.m., New York time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.14(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.14(c) (ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.14.
     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.14(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.14(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.14(c) by the time
specified in Section 2.14(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the
Quest Cherokee
Credit Agreement

38



--------------------------------------------------------------------------------



 



date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.14(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.14(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
Quest Cherokee
Credit Agreement

39



--------------------------------------------------------------------------------



 



receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, Participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable, (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No Agent-Related Person, nor any of the
respective correspondents, Participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.14(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such
Quest Cherokee
Credit Agreement

40



--------------------------------------------------------------------------------



 



Outstanding Amount). The Borrower hereby grants the Administrative Agent, for
the benefit of the L/C Issuer and the Lenders, a Lien on all such cash and
deposit accounts at any Lender.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Letter of Credit issued equal to the Applicable
Rate times the actual daily undrawn amount under each Letter of Credit. Such fee
for each Letter of Credit shall be due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date. If there is any change in the Applicable Rate during any
quarter, the actual amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee in an amount with respect to each Letter of Credit issued equal to
the greater of (i) $500 and (ii) 1/4 of 1% (25 basis points) calculated on the
face amount thereof. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such fees and
charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     (l) Letters of Credit Issued for MLP, Subsidiaries or General Partner.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the MLP, any of its or
the Borrower’s respective Subsidiaries or the General Partner, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit in support of any obligation of, or for the
account of the MLP, any of its or the Borrower’s respective Subsidiaries or the
General Partner inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of the MLP, its and
the Borrower’s respective Subsidiaries and the General Partner.
     2.15 Revolving Commitment Increase
     (a) Request for Increase. Upon notice to the Administrative Agent, the
Borrower may request from time to time an increase in the Aggregate Revolving
Commitment by an amount in the aggregate not exceeding $100,000,000; provided
that any such increase shall be in a minimum amount of $50,000,000; provided
further that any such increased Aggregate Revolving Commitment shall be secured
pari passu with the Obligations. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender that is invited to participate in the increased
Facility is requested to respond (which shall in no event be less than 15
Quest Cherokee
Credit Agreement

41



--------------------------------------------------------------------------------



 



Business Days from the date of delivery of such notice). The Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel. Each Lender and such additional Eligible Assignees to be approved by
the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed).
     (b) Elections to Increase. Each Lender and additional Eligible Assignee
invited to participate shall notify the Administrative Agent within such time
period whether or not it agrees to participate in the increase in the Aggregate
Revolving Commitment (such election to be at the sole discretion of each Lender
and additional Eligible Assignee) and, if so, by what amount. Any Lender or
additional Eligible Assignee not responding within such time period shall be
deemed to have declined to participate in the increase in the Aggregate
Revolving Commitment.
     (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower, each Lender and each additional Eligible Assignee of the
responses to the request made hereunder to increase the Aggregate Revolving
Commitment.
     (d) Effective Date and Allocations. If the Aggregate Revolving Commitment
is increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower, Lenders and additional Eligible Assignees of the final
allocation of such increase and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As conditions precedent to
such increase, the terms and documentation in respect thereof shall be
satisfactory to the Administrative Agent and the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) no Default or Event of Default
exists or would exist immediately after giving effect to the increase in the
Aggregate Revolving Commitment, (B) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent financial statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (C) all financial covenants in
Section 7.16 would be satisfied on a pro forma basis as of the most recent
testing date after giving effect to actual Credit Extensions on the Increase
Effective Date.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
Quest Cherokee
Credit Agreement

42



--------------------------------------------------------------------------------



 



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto; excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income (including any franchise taxes imposed on or measured by its net income),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, mortgage, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, and (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, except to the
extent such sums are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent, the L/C Issuer or such Lender,
as applicable. Neither the Administrative Agent, the L/C Issuer nor any Lender
shall be entitled to receive any payment with respect to any indemnity claim
under this Section 3.01 with respect to Taxes or Other Taxes that are incurred
or accrued more than 180 days prior to the date such party gives notice and
demand with respect thereto to the Borrower. Payment under this subsection
(d) shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor.
     (e) As soon as practicable after any payment of indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment,
Quest Cherokee
Credit Agreement

43



--------------------------------------------------------------------------------



 



a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
     (f) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law, or reasonably requested by Borrower, as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI;
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or
     (iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the
Quest Cherokee
Credit Agreement

44



--------------------------------------------------------------------------------



 



request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Change in Law has made
it unlawful for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or materially restricts the authority of such Lender
to purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted and all amounts due under Section 3.05 in
accordance with the terms thereof due to such prepayment or conversion. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the reasonable judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(b) if the Required Lenders determine and notify the Administrative Agent that
the Eurodollar Rate for such Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Eurodollar Rate Loan, then the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender or the L/C Issuer determines that as a result of a Change
in Law, or such Lender’s or L/C Issuer’s compliance therewith, there shall be
any increase in the cost to such Lender or L/C Issuer of agreeing to make or
making, funding or maintaining Eurodollar Rate Loans or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit, or a reduction in the amount received or receivable by such
Lender or L/C Issuer in connection with any
Quest Cherokee
Credit Agreement

45



--------------------------------------------------------------------------------



 



of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender or L/C Issuer is organized or has its Lending Office,
and (iii) reserve requirements contemplated by Section 3.04(c) utilized, as to
Eurodollar Rate Loans, in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender or L/C Issuer (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender or
L/C Issuer, as the case may be, such additional amounts as will compensate such
Lender or L/C Issuer for such increased cost or reduction.
     (b) If any Lender determines a Change in Law has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Revolving Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Revolving
Loan; provided the Borrower shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.
     (d) Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Revolving
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or
Quest Cherokee
Credit Agreement

46



--------------------------------------------------------------------------------



 



     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Revolving Loan) to prepay, borrow, continue or convert any
Revolving Loan other than a Base Rate Loan on the date or in the amount notified
by the Borrower; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Revolving Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Revolving Loan
by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Revolving Commitment and payment in
full of all the other Obligations.
     3.08 Mitigation Obligations. If any Lender or L/C Issuer requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender, L/C Issuer or any Governmental Authority for
the account of any Lender or L/C Issuer, as applicable, pursuant to
Section 3.01, then such Lender or L/C Issuer shall use reasonable efforts to
designate a different lending office for funding or booking its Revolving Loans
or issuing Letters of Credit hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or L/C Issuer, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future and (ii) would not subject such Lender or L/C Issuer to
any un-reimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or L/C Issuer. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or L/C Issuer in connection with any
such designation or assignment.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSION
     4.01 Conditions Precedent to Initial Credit Extension. The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
     (a) Evidence satisfactory to the Arranger that a minimum of $150,000,000 of
net proceeds have been received by the MLP from a public offering of MLP common
units representing limited partnership interests in the MLP, on terms reasonably
satisfactory to the Administrative Agent.
Quest Cherokee
Credit Agreement

47



--------------------------------------------------------------------------------



 



     (b) Receipt by the Administrative Agent of executed and acknowledged
counterparts of (i) the Assignment of First Lien Notes, Liens and Security
Interests, (ii) the Assignment of Second Lien Notes, Liens and Security
Interests, and (iii) the Assignment of Third Lien Notes, Liens and Security
Interests.
     (c) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or other Person party thereto, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date), and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
     (i) executed counterparts dated as of the Closing Date of this Agreement,
the MLP Guaranty, and the other Collateral Documents including, without
limitation, the Collateral Documents covering all assets of each Loan Party
including, without limitation, the Borrowing Base Oil and Gas Properties and
related Collateral, and all other Loan Documents sufficient in number for
distribution to the Administrative Agent each Lender and Borrower;
     (ii) Revolving Notes executed by the Borrower in favor of each Lender
requesting a Revolving Note, each Revolving Note in a principal amount equal to
such Lender’s Revolving Commitment, and each Revolving Note dated as of the
Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
     (iv) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization and is qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
     (v) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the representations and warranties contained in Article V
are true and correct in all respects on and as of the Closing Date, (B) that no
default or event of default had occurred and was continuing under the Prior
First Lien Credit Agreement, Prior Second Lien Credit Agreement or Prior Third
Lien Credit Agreement as of the Closing Date and all indebtedness thereunder,
including principal, interest, fees and expenses, has been refinanced or paid
and all loan commitments thereunder have terminated and all Liens have been
released or assigned to the Administrative Agent for the benefit of the Lenders,
(C) no Default or Event of Default will exist immediately after closing and the
initial Credit Extension under this Agreement, (D) since December 31, 2006 there
has occurred no material adverse change in (x) the business, assets, liabilities
(actual or contingent), operations or financial condition of the Borrower and
Guarantors, taken as a whole, or (y) any of the businesses, assets or
liabilities acquired or assumed or being acquired or assumed by the Borrower,
(E) that as of the Closing Date there are no environmental or legal issues
affecting any Loan Party or any of the Collateral which could
Quest Cherokee
Credit Agreement

48



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect, (F) all material
governmental and third party approvals necessary or, in the discretion of the
Administrative Agent, advisable in connection with the financing contemplated by
this Agreement and the continuing operation of the Borrower and its Subsidiaries
have been obtained and are in full force and effect, and (G) no action, suit,
investigation or proceeding is pending or, to the knowledge of such Responsible
Officer, threatened in any court or before any arbitrator or governmental
authority by or against the Borrower, any Guarantor, the General Partner, or any
of their respective properties, that (x) could reasonably be expected to
materially and adversely affect the Borrower and the Guarantors, taken as a
whole, or (z) seeks to affect or pertains to any transaction contemplated hereby
or the ability of the Borrower or any Guarantor to perform its obligations under
the Loan Documents;
     (vi) a Compliance Certificate of a Responsible Officer of the Borrower
using a calculation methodology approved by the Arranger demonstrating
compliance with all financial covenants specified in Section 7.16 on a pro forma
rolling four quarter basis for the period ending September 30, 2007 (or if
unavailable for that period, for the period ending June 30, 2007);
     (vii) a certificate of a Responsible Officer of the Borrower (a) as to the
satisfaction of all conditions specified in this Section 4.01 and Section 4.02,
(b) providing a five-year financial forecast for the Borrower and its
Subsidiaries on a consolidated basis, (c) certifying that the Borrower has
entered into Swap Contracts covering at least 80% of estimated net production
from Proved Developed Producing Reserves through December 31, 2010 and attaching
copies of such Swap Contracts, and (d) providing such other financial
information as the Administrative Agent may reasonably request;
     (viii) a certificate of a Responsible Officer of the Borrower certifying
that to the Responsible Officer’s knowledge neither the Borrower and its
Subsidiaries on a consolidated basis nor the MLP and its Subsidiaries on a
consolidated basis are “insolvent” as such term is used and defined in (i) the
United States Bankruptcy Code or (ii) the Texas Uniform Fraudulent Transfer Act,
Tex. Bus. & Com. Code Ann. Section 24.003; and
     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.
     (d) The Arranger’s receipt of (i) a reserve report dated as of June 30,
2007 prepared by Borrower’s internal petroleum engineer covering all of the
Borrower’s Oil and Gas Properties and (ii) title opinions or other title due
diligence with respect to Borrowing Base Oil and Gas Properties representing at
least 80% of the PV-10 Value of the Proved Reserves included in the Borrowing
Base Oil and Gas Properties covered by the foregoing reserve report, each of
(i) and (ii) to be in form and substance reasonably satisfactory to the
Administrative Agent and with respect to (ii), it being acknowledged that
landman title reports on proved but undeveloped Oil and Gas Properties are
satisfactory to the Administrative Agent.
     (e) The Arranger’s receipt, in form and substance reasonably satisfactory
to the Arranger, of pro forma financial statements of the Borrower and its
Subsidiaries on a rolling four quarter basis for the period ending September 30,
2007 (or if unavailable for the period, for the period ending June 30, 2007).
Quest Cherokee
Credit Agreement

49



--------------------------------------------------------------------------------



 



     (f) After giving effect to all proposed Credit Extensions on the Closing
Date, the Borrower shall have a minimum of 10% availability under the Borrowing
Base.
     (g) An opinion from counsel to each Loan Party and the General Partner, in
form and substance satisfactory to the Administrative Agent and its counsel,
including where advisable local counsel.
     (h) Any fees due and payable at the Closing Date shall have been paid
including, without limitation, payment of fees and expenses pursuant to the
Agent/Arranger Fee Letter.
     (i) The Borrower shall have paid Attorney Costs of the Administrative Agent
to the extent invoiced prior to, or on, the Closing Date.
     (j) The Administrative Agent’s receipt of Collateral Documents, executed by
each Company that has assets or conducts business, in appropriate form for
recording, where necessary, together with:
     (i) such Lien searches as the Administrative Agent shall have reasonably
requested, and such termination statements or other documents as may be
necessary to confirm that the Collateral is subject to no other Liens (other
than Permitted Liens) in favor of any Persons;
     (ii) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements and fees associated with
the filing of the Mortgages, including any mortgage tax;
     (iii) evidence that the Administrative Agent has been named as mortgagee or
additional insured under all policies of casualty insurance pertaining to the
Collateral and all general liability policies;
     (iv) certificates evidencing all of the issued and outstanding shares of
capital stock, partnership interests, or membership interests pledged pursuant
thereto, which certificates shall in each case be accompanied by undated stock
powers duly executed in blank, or, if any securities pledged pursuant thereto
are uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with the Uniform Commercial Code; and
     (v) evidence that all other actions reasonably necessary or, in the opinion
of the Administrative Agent or the Lenders, desirable to perfect and protect the
first priority Lien created by the Collateral Documents (except to the extent
otherwise permitted hereunder), and to enhance the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken.
     (k) The Administrative Agent’s receipt (with sufficient copies for all
Lenders) of the certificate of formation of the Borrower, together with all
amendments, certified by an appropriate governmental officer in its jurisdiction
of organization, as well as any other information required by Section 326 of the
USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of Borrower as required by Section 326 of the USA Patriot
Act.
Quest Cherokee
Credit Agreement

50



--------------------------------------------------------------------------------



 



     (l) Evidence satisfactory to the Arranger that BP has assigned to Arranger
all existing commodity hedges between BP and Borrower.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Borrowing Notice for a Credit Extension and the obligation of the L/C
Issuer to issue any Letter of Credit is subject to the following conditions
precedent:
     (a) The representations and warranties of the Loan Parties contained in
Article V (including, without limitation, Sections 5.05(b) and 5.06), or which
are contained in any document furnished at any time under or in connection
herewith, including, but not limited to the Collateral Documents, shall be true
and correct in all material respects on and as of the date such Revolving Loan
is made or such Letter of Credit is issued except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
     (b) No Default or Event of Default shall exist or would result from such
proposed Revolving Loan or L/C Credit Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension and, if applicable, a Letter of Credit
Application in accordance with the requirements hereof.
     (d) The Administrative Agent and the Lenders shall have been, and shall
continue to be, satisfied, in their good faith discretion, that the Borrower and
each other applicable Loan Party holds Marketable Title to the Borrowing Base
Oil and Gas Properties, and that such ownership includes record title to an
undivided net revenue interest in the production from each such Borrowing Base
Oil and Gas Property that is not less than, as well as an undivided working
interest in each Borrowing Base Oil and Gas Property that is not greater than
(unless there is a corresponding increase in the net revenue interest attributed
to such party therein), the net revenue interest therein and the working
interest therein, respectively, reflected on the Mortgage encumbering such
Borrowing Base Oil and Gas Property, subject to the limitations and
qualifications set forth in such Mortgage (or on any supplement, amendment or
modification thereof) or new Mortgage executed in connection with any Oil and
Gas Property that is added to the Borrowing Base Oil and Gas Properties in
connection with any subsequent funding after the Closing Date); provided that,
for purposes of closing, the Administrative Agent and the Lenders intend to have
confirmed, to their satisfaction, the status of Borrower’s and each other
applicable Loan Party’s title to Borrowing Base Oil and Gas Properties
(comprising a minimum of eighty percent (80%) of the PV10 (based on the most
recent Borrowing Base evaluation by the Administrative Agent) of the Proved
Reserves that are attributable to those Borrowing Base Oil and Gas Properties
that, as of the Closing Date, are made subject to a Lien in favor of the
Administrative Agent for the benefit of the Lenders (it being acknowledged that
landman title reports on proved but undeveloped Oil and Gas Properties shall be
satisfactory to the Administrative Agent and Lenders for the purpose of
demonstrating the status of title to such Oil and Gas Properties); such
determination by the Administrative Agent and the Lenders, however, shall not
relieve the Borrower from the ongoing obligation to comply with all of its
representations, warranties and covenants herein and in the Collateral Documents
regarding the Borrower’s and each other applicable Loan Party’s title to all
Borrowing Base Oil and Gas Properties.
Quest Cherokee
Credit Agreement

51



--------------------------------------------------------------------------------



 



     (e) As of the time of funding any additional advances to Borrower that have
been approved by the Lenders pursuant to Section 2.01 and are made in
conjunction with the addition of Oil and Gas Properties owned by the Borrower or
other Loan Party to the Borrowing Base Oil and Gas Properties, the Borrower and
each other applicable Loan Party shall have duly delivered to the Administrative
Agent: (i) the Collateral Documents that are necessary or appropriate, in the
reasonable opinion of the Administrative Agent, relating to such additional Oil
and Gas Properties, and (ii) evidence, reasonably satisfactory to Agent in its
sole discretion, that Borrower and the Borrowing Base Oil and Gas Properties
will be in material compliance with all Environmental Laws. Furthermore,
Administrative Agent shall have completed its title due diligence confirming
that Borrower has satisfactory title to the Leases.
     (f) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or the Required
Lenders reasonably may require.
     Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Section 4.02(b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Borrower and the MLP represents and warrants to the
Administrative Agent and the Lenders that:
     5.01 Existence; Qualification and Power; Compliance with Laws. As of the
Closing Date, the Borrower is a direct wholly-owned subsidiary of the MLP and
Quest Parent owns at least 51% of the General Partner. The General Partner and
each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clause (a), (b) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect, (d) is not a
Person (I) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), or (II) who engages
in any dealings or transactions prohibited by Section 2 of such executive order,
or is otherwise associated with any such Person in any manner violative of
Section 2, or (III) on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order, and (f) is in compliance, in all material respects, with
(A) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (B) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Revolving Loans or L/C
Quest Cherokee
Credit Agreement

52



--------------------------------------------------------------------------------



 



Credit Extensions will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation (other than the Liens created under the Loan Documents)
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or (c)
violate any Law except in each case referred to in clause (b) or (c), to the
extent that any such conflict, breach, contravention, creation or violation
could not reasonably be expected to have a Material Adverse Effect.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings in connection with the granting
or continuation of security interests pursuant to the Collateral Documents or
filings to maintain the existence, foreign qualification and good standing of
the General Partner and the Loan Parties, is necessary or required in connection
with the execution, delivery or performance by any Loan Party of this Agreement
or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The financial statements delivered to the Lenders pursuant to
Sections 6.01(a) and (b) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein. Such financial statements will: (i) fairly present in all
material respects the financial condition of the MLP and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance in all material respects with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
in the case of quarterly financial statements delivered pursuant to
Section 6.01(b) to year-end audit adjustments and the absence of footnotes; and
(ii) show all material indebtedness and other liabilities of the MLP and its
Subsidiaries as of the date thereof required to be reflected therein in
accordance with GAAP consistently applied throughout the period covered thereby.
     (b) Since December 31, 2006, there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.
Quest Cherokee
Credit Agreement

53



--------------------------------------------------------------------------------



 



     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the MLP or the Borrower, threatened or
contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any Borrower Affiliate or
against any of their properties or revenues which (a) seek to affect or pertain
to this Agreement or any other Loan Document, the borrowing of Revolving Loans,
the use of the proceeds thereof, or the issuance of Letters of Credit hereunder,
or (b) could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither the Borrower nor any Borrower Affiliate is in
default under or with respect to any Contractual Obligation which could be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
There is no default under any Material Agreement, which could reasonably be
expected to have a Material Adverse Effect.
     5.08 Title; Liens; Priority of Liens. Each Loan Party (a) has Marketable
Title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (b) owns the personal property
granted by it as Collateral under the Collateral Documents, free and clear of
any and all Liens in favor of third parties other than Permitted Liens, and
(c) has Marketable Title to the working and net revenue interests in the
Borrowing Base Oil and Gas Properties as reflected on the Mortgage encumbering
such Borrowing Base Oil and Gas Properties, subject to the limitations and
qualifications set forth in such Mortgage. Except as reflected on the Mortgage
encumbering such Borrowing Base Oil and Gas Properties, all such shares of
production which the Borrower and each other applicable Loan Party is entitled
to receive, and shares of expenses which the Borrower and each other applicable
Loan Party is obligated to bear, are not subject to change, except for changes
attributable to future elections by the Borrower and each other applicable Loan
Party not to participate in operations proposed pursuant to customary forms of
applicable joint operating agreements, and except for changes attributable to
changes in participating areas under any federal units wherein participating
areas may be formed, enlarged or contracted in accordance with the rules and
regulations of the applicable Governmental Authority. Upon the proper filing of
UCC financing statements, the recording of the Mortgages, and the taking of the
other actions required by the Administrative Agent, the Liens granted in
property pursuant to the Collateral Documents will constitute valid and
enforceable first, prior and perfected Liens on the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Lenders, subject to
Permitted Liens. The property of the Loan Parties is subject to no Liens, other
than Permitted Liens.
     5.09 Environmental Compliance. The MLP and the Borrower have reasonably
concluded that (a) there are no claims alleging potential liability under or
responsibility for violation of any Environmental Law except any such claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used by the Borrower or any Borrower Affiliate that
could reasonably be expected to have a Material Adverse Effect, and (c) there is
no violation by the Borrower or any Borrower Affiliate of any Environmental Law,
except for such violations as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Quest Cherokee
Credit Agreement

54



--------------------------------------------------------------------------------



 



     5.10 Insurance. The properties of the Borrower and the Borrower Affiliates
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are consistent with past practice.
     5.11 Taxes. The Borrower and the Borrower Affiliates have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Borrower, there is no proposed tax
assessment against any Borrower Affiliate or any of their respective
Subsidiaries that would, if made, have a Material Adverse Effect.
     5.12 ERISA Compliance. The representations and warranties set forth in this
Section 5.12 shall apply only if the Borrower or an ERISA Affiliate establishes
a Plan.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS, an
application for such a letter is currently being processed by the IRS with
respect thereto or the Plan utilizes a prototype form plan document and the
prototype plan’s sponsor has received a favorable opinion or advisory letter
from the IRS upon which the Company may rely, and, to the knowledge of the MLP
and the Borrower, nothing has occurred which would prevent, or cause the loss
of, such qualification, except to the extent that nonqualification could not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except to the extent that nonpayment could not
reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the knowledge of the MLP or the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. Neither the MLP nor the Borrower nor any ERISA Affiliate has
engaged in or knowingly permitted to occur and, to the Borrower’s and the MLP’s
knowledge, no other party has engaged in or permitted to occur any prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.
     5.13 Subsidiaries and other Investments. Except as set forth on
Schedule 5.13, as of the Closing Date, the Borrower will have no Subsidiaries
and will have no equity Investment in any other
Quest Cherokee
Credit Agreement

55



--------------------------------------------------------------------------------



 



Person. From and after the Closing Date, the MLP has no Subsidiaries other than
the Borrower and the Borrower’s Subsidiaries and entities acquired or formed as
permitted under Section 7.02.
     5.14 Margin Regulations; Investment Company Act; Use of Proceeds.
     (a) Neither the Borrower nor any Borrower Affiliate is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.
     (b) Neither the Borrower nor any Borrower Affiliate, no Person controlling
the Borrower or any Borrower Affiliate, or any Subsidiary thereof is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
     (c) The Borrower will use all proceeds of Credit Extension in the manner
set forth in Section 6.12.
     5.15 Disclosure; No Material Misstatements. All material factual
information hereto furnished by or on behalf of the MLP and Borrower in writing
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any transaction contemplated hereby, as modified or
supplemented by other information so furnished, is true and accurate in all
material respects, and such information is not, or shall not be, as the case may
be, incomplete by omitting to state any material fact necessary to make such
information, in light of the circumstances under which it was made, not
misleading. All estimates and projections delivered to the Administrative Agent
or any Lender were based upon information that was available at the time such
estimates or projections were prepared and believed to be correct and upon
assumptions believed to be reasonable at that time; however, the Borrower does
not warrant that such estimates and projections will ultimately prove to have
been accurate.
     5.16 Location of Business and Offices. Each Loan Party’s (i) jurisdiction
of organization, (ii) organizational identification number, (iii) correct legal
name, and (iv) principal place of business and chief executive offices are as
set froth in the Security Agreement from such Loan Party.
     5.17 Compliance with Laws. Except with respect to Environmental Laws and
Laws relating to taxes and employee benefits (which are covered by
Sections 5.09, 5.11 and 5.12, respectively), neither the Borrower nor any
Borrower Affiliate is in violation of any Laws, other than such violations which
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Borrower Affiliate has
received notice alleging any noncompliance with any Laws, except for such
noncompliance which no longer exists, or which non-compliance could not
reasonably be expected to have a Material Adverse Effect.
     5.18 Third Party Approvals. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any party that is not a party
to this Agreement is necessary or required in connection with the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document except where obtained or where the failure to receive such approval,
consent, exemption, authorization, or the failure to do such other action by, or
provide such notice could not reasonably be expected to have a Material Adverse
Effect; and provided, however, that the transfer of rights in certain
Quest Cherokee
Credit Agreement

56



--------------------------------------------------------------------------------



 



Collateral consisting of rights under contracts to a foreclosure purchaser may,
in some instances, require the consent of third parties who have rights in such
Collateral.
     5.19 Solvency. Neither the Borrower and its Subsidiaries on a consolidated
basis nor the MLP and its Subsidiaries on a consolidated basis are “insolvent”
as such term is used and defined in (i) the United States Bankruptcy Code or
(ii) the New York Uniform Fraudulent Transfer Act.
     5.20 Oil and Gas Leases. The Leases which constitute any part of the
Borrowing Base Oil and Gas Properties are in full force and effect as to those
portions thereof that comprise the Borrowing Base Oil and Gas Properties, except
to the extent the failure to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect..
     5.21 Oil and Gas Contracts. Except (a) as set out on Schedule 5.21 attached
hereto, and (b) as may subsequently occur and be disclosed by Borrower in the
next Compliance Certificate delivered by Borrower after such occurrence, neither
Borrower nor any other Loan Party is obligated, by virtue of any prepayment
under any contract providing for the sale by Borrower or any other Loan Party of
Hydrocarbons which contains a “take-or-pay” clause or under any similar
prepayment agreement or arrangement, including, “gas balancing agreements”, to
deliver a material amount of Hydrocarbons produced from the Borrowing Base Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor (i.e., in the case of oil, not in excess of sixty days, and in
the case of gas, not in excess of ninety days). Except (a) as set out on
Schedule 5.21 attached hereto, and (b) as may subsequently occur and be
disclosed by Borrower in the next Compliance Certificate delivered by Borrower
after such occurrence, the Borrowing Base Oil and Gas Properties are not subject
to any contractual or other arrangement for the sale of crude oil which cannot
be canceled on ninety days’ (or less) notice, unless the price provided for
therein is equal to or greater than the prevailing market price in the vicinity.
To the best of the Borrower’s knowledge, the Borrowing Base Oil and Gas
Properties are not subject to any regulatory refund obligation and no facts
exist which might cause the same to be imposed.
     5.22 Producing Wells. All producing wells that constitute part of the
Borrowing Base Oil and Gas Properties (a) have been, during all times that any
such wells were operated by Borrower or its Affiliates, and (b) to the knowledge
of Borrower, have been at all other times, drilled, operated and produced in
conformity with all applicable Laws, are subject to no penalties on account of
past production, and are bottomed under and are producing from, and the well
bores are wholly within, the Borrowing Base Oil and Gas Properties, or on Oil
and Gas Properties which have been pooled, unitized or communitized with the
Borrowing Base Oil and Gas Properties, except to the extent that any
noncompliance with the representations set out in this Section 5.22 would not
have a Material Adverse Effect.
     5.23 Purchasers of Production. The names and business addresses of the
Persons who (a) have purchased any of Borrower’s or any other Loan Party’s
interests in oil and gas produced from the Borrowing Base Oil and Gas Properties
during the six calendar months preceding the Closing Date, and (b) as of the
Closing Date, are considered by Borrower or other Loan Party to be potential
future purchasers of Borrower’s interest in oil and gas produced from the
Borrowing Base Oil and Gas Properties, are identified on Schedule 5.23 attached
hereto.
     5.24 Swap Contracts. Schedule 5.24, as of the date hereof, and after the
date hereof, each supplemental Schedule 5.24 sets forth, a true and complete
list of all Swap Contracts of each Loan Party,
Quest Cherokee
Credit Agreement

57



--------------------------------------------------------------------------------



 



the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied) and the counterparty to each such agreement.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Revolving Commitment hereunder, or any
Revolving Loan or other Obligation (other than contingent indemnity obligations
and obligations under Lender Hedging Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized), each of the Borrower and the MLP
shall, and shall cause each of their Subsidiaries to:
     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders (and the Administrative Agent shall deliver to the Lenders):
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the MLP (beginning with the 2007 fiscal year), consolidated
balance sheets of the MLP and its Subsidiaries as at the end of such fiscal
year, and the related statements of income and cash flows for such fiscal year
(provided, that if the MLP is a public company, such financial statements shall
be required to be furnished no later than the date that the MLP is required to
timely file its annual report on Form 10-K or Form 10-KSB with the Securities
Exchange Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the previous fiscal year of the MLP, if
any, all in reasonable detail, audited and accompanied by a report and opinion
of Murrell, Hall, McIntosh & Co., PLLP, or other independent certified public
accountants reasonably acceptable to the Required Lenders, which report and
opinion shall be prepared in accordance with GAAP (except as otherwise noted
herein) and shall not be subject to any qualifications or exceptions as to the
scope of the audit nor to any qualifications and exceptions not reasonably
acceptable to the Required Lenders;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the MLP, an
unaudited consolidated balance sheet of the MLP and its Subsidiaries as at the
end of such fiscal quarter, and the related statements of income and cash flows
for such fiscal quarter and for the portion of the MLP’s fiscal year then ended
(provided, that if the MLP is a public company, such financial statements shall
be required to be furnished no later than the date that the MLP is required to
timely file its quarterly report on Form 10-Q or Form 10-QSB with the Securities
Exchange Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year of the MLP and the corresponding portion of the previous
fiscal year of the MLP, if any, all in reasonable detail and certified by a
Responsible Officer of the Borrower, as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
MLP and its Subsidiaries in accordance with GAAP (except as otherwise noted
herein), subject only to normal year-end audit adjustments and the absence of
footnotes;
     (c) within 45 days after the end of each fiscal year, Borrower shall
deliver a one year projection/budget for the MLP for the year following such
fiscal year.
Quest Cherokee
Credit Agreement

58



--------------------------------------------------------------------------------



 



     6.02 Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in form of
Exhibit C signed by a Responsible Officer of the Borrower and a Responsible
Officer of the MLP;
     (b) promptly upon request, copies of each annual report, proxy or financial
statement or other report or written communication sent to the equity owners of
the MLP, and copies of all annual, regular, periodic and special reports and
registration statements which the MLP may file or be required to file with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (c) copies of Material Agreements and any material amendment thereto; and
     (d) promptly, such additional information (that is in the possession of the
Borrower or that may be readily produced by the Borrower without undue effort or
expense) regarding the business, financial or corporate affairs of any Loan
Party as the Administrative Agent, at the request of any Lender, may from time
to time reasonably request, which information may include copies of any detailed
audit reports, if any, management letters or recommendations submitted to the
board of directors or managers (or the audit committee of the board of directors
or managers) of the MLP by independent accountants in connection with the
accounts or books of the MLP or any of its Subsidiaries, or any audit of any of
them.
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default or Event of Default, as soon as
possible but in any event within ten (10) days after Borrower has knowledge
thereof;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; and (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;
     (c) of any litigation, investigation or proceeding known to and affecting
the Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $1,000,000, or (ii) injunctive relief or other
relief is sought, which could be reasonably expected to have a Material Adverse
Effect;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or the MLP; and
     (e) written notice at least ten (10) days before any proposed
(A) relocation of any Loan Party’s principal place of business or chief
executive office, (B) change of any Loan Party’s name, identity, or corporate,
partnership or limited liability company structure, (C) relocation of the place
where
Quest Cherokee
Credit Agreement

59



--------------------------------------------------------------------------------



 



the books and records concerning a Loan Party’s accounts are kept,
(D) relocation of any Loan Party’s Collateral (other than delivery of inventory
in the ordinary course of business to third party contractors for processing and
sales of inventory in the ordinary course of business or as permitted by any
Loan Document) to a location not described on Annex A to the Security Agreement
to which such Loan Party is a party, and (E) change of any Loan Party’s
jurisdiction of organization or organizational identification number, as
applicable.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) the Obligations, (b) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (c) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
except, in the case of clause (b) or (c), where (x) the validity thereof are
being contested in good faith by appropriate proceedings and (y) adequate
reserves in accordance with GAAP are being maintained by the appropriate Loan
Party.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in a transaction permitted by
Sections 7.06 and 7.07, and (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises material to the conduct of
its business, except in a transaction permitted by Sections 7.06 and 7.07,
except where the failure to do so in each case could not reasonably be expected
to have a Material Adverse Effect.
     6.06 Maintenance of Assets and Business. (a) Keep all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear excepted) and make all necessary repairs thereto and replacements
thereof; provided that no item of operating equipment need be repaired or
replaced if the Borrower shall determine in good faith that such action is not
necessary or desirable for the continued efficient and profitable operation of
the business of the Borrower and its Subsidiaries; (b) do all things necessary
to obtain, renew, extend, and continue in effect all Authorizations which may at
any time and from time to time be necessary for the operation of its business in
compliance with applicable Law, except where the failure to so maintain, renew,
extend, or continue in effect could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
     6.07 Maintenance of Insurance. (a) Maintain with responsible insurance
companies insurance with respect to its properties and business (including
business interruption insurance) against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses and which is reasonably acceptable to the Administrative Agent and
will (i) furnish to the Administrative Agent on each anniversary of the Closing
Date a certificate or certificates of insurance from the applicable insurance
company evidencing the existence of insurance required to be maintained by this
Agreement and the other Loan Documents and evidencing that Administrative Agent
is listed as mortgagee on property insurance (except as to properties owned by
Quest Parent or a Subsidiary of Quest Parent (other than the MLP and its
Subsidiaries) and the Administrative Agent and Lenders are additional
Quest Cherokee
Credit Agreement

60



--------------------------------------------------------------------------------



 



insureds on liability insurance, and (ii) upon request of the Administrative
Agent, furnish to each Lender at reasonable intervals a certificate of an
Authorized Officer of the Borrower setting forth the nature and extent of all
insurance maintained in accordance with this Section.
     (b) (i) Except as the Administrative Agent may otherwise consent to in
writing, Borrower will, and will cause each of its Subsidiaries to, forthwith
upon receipt, transmit and deliver to the Administrative Agent, in the form
received, all cash, checks, drafts, chattel paper and other instruments or
writings for the payment of money (properly endorsed, where required, so that
such items may be collected by the Administrative Agent) which may be received
by the Borrower at any time in full or partial payment of amounts due under any
insurance policy in an amount in excess of $1,000,000. Except as the
Administrative Agent may otherwise consent in writing, any such items which may
be received by the Borrower in excess of $1,000,000 will not be commingled with
any other of its funds or property, but will be held separate and apart from its
own funds or property and upon express trust for the Administrative Agent until
delivery is made to the Administrative Agent.
     6.08 Compliance with Laws and Contractual Obligations. (a) Comply in all
material respects with the requirements of all Laws (including Environmental
Laws) applicable to it or to its business or property, except in such instances
in which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto, or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect;
and (b) comply with all Contractual Obligations, except if the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied (except as otherwise noted herein) shall be made of all financial
transactions and matters involving its assets and business, and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, and make all
financial records and other records relating to the Borrowing Base Oil & Gas
Properties available for inspection at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Additionally, Administrative Agent may, at the request of the
Required Lenders, conduct or cause to be conducted a commercial field
examination of the Borrower’s and its Subsidiaries’ financial and accounting
records and Borrower shall pay the cost of such commercial field examination;
provided so long as no Event of Default shall exist and be continuing, no more
than one such commercial field examination shall be undertaken at the Borrower’s
expense during any period of twelve consecutive months and the Borrower shall
not be obligated to pay more than $20,000 for any such annual commercial field
examination.
Quest Cherokee
Credit Agreement

61



--------------------------------------------------------------------------------



 



     6.11 Compliance with ERISA. With respect to each Plan maintained by a
Company, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code, except to
the extent that noncompliance, with respect to each event listed above, could
not be reasonably expected to have a Material Adverse Effect
     6.12 Use of Proceeds. Use proceeds of the Facility to (i) pay the Closing
Date Prepayment Amount, (ii) finance working capital and general company
purposes of the Borrower and its Subsidiaries, including the acquisition,
development, exploitation and exploration of Oil and Gas Properties, (iii) fund
Quarterly Borrower Distributions; provided that if the Utilization Percentage is
equal to or greater than 90% (or would exceed 90% after giving effect to a
proposed borrowing for the purpose of funding a Quarterly Borrower
Distribution), then the Borrower may not use proceeds of the Facility to fund
Quarterly Borrower Distributions (or if the Utilization Percentage is less than
90% before giving effect to the proposed borrowing, only that amount may be
borrowed that would not cause the Utilization Percentage to exceed 90% after
giving effect to such borrowing), (iv) issue Letters of Credit, and (v) pay
fees, costs and expenses owed pursuant to this Agreement.
     6.13 Material Agreements. Enforce the obligations of parties to the
Material Agreements, except where such failure could not reasonably be expected
to have a Material Adverse Effect.
     6.14 Guaranties. As an inducement to the Administrative Agent and Lenders
to enter into this Agreement, cause each Subsidiary and the MLP and its
Subsidiaries to execute and deliver to Administrative Agent a Guaranty executed
by the Borrower’s Subsidiaries and the MLP’s Subsidiaries (other than the
Borrower), and a Guaranty executed by the MLP, each in form and substance
reasonably satisfactory to the Administrative Agent, providing for the guaranty
of payment and performance of the Obligations. In addition, within thirty
(30) days after the formation or acquisition of any Subsidiary of the Borrower
or MLP, cause such Subsidiary to execute and deliver to the Administrative Agent
(a) a Guaranty in form and substance reasonably satisfactory to the
Administrative Agent, providing for the guaranty of payment and performance of
the Obligations, (b) Collateral Documents in form and substance reasonably
satisfactory to the Administrative Agent creating Liens in all Borrowing Base
Oil and Gas Properties and substantially all of the personal property of such
Subsidiary and in the equity interests in such Subsidiary, subject to Permitted
Liens, and (c) certified copies of such Subsidiary’s Organization Documents and
opinions of counsel with respect to such Subsidiary and such Guaranty, and
(d) such other documents and instruments as may be required with respect to such
Subsidiary pursuant to Section 6.15.
     6.15 Further Assurances; Additional Collateral; In Lieu Letters. (a) The
Borrower and the MLP shall cause the MLP and each Subsidiary of the Borrower or
the MLP to take such actions and to execute and deliver such documents and
instruments as the Administrative Agent shall require to ensure that the
Administrative Agent or Collateral Agent on behalf of the Secured Parties shall,
at all times, have received currently effective duly executed Loan Documents
granting Liens and security interests in all Borrowing Base Oil and Gas
Properties and in substantially all of the personal property of the MLP and each
Subsidiary of the Borrower and the MLP, including all capital stock,
partnership, joint venture, membership interests, or other equity interests
except for (i) any motor vehicle or other equipment that has a certificate of
title and a fair market value of less than $50,000, (ii) Excluded Assets, and
(iii) those properties and assets as to which the Administrative Agent shall
determine in its sole
Quest Cherokee
Credit Agreement

62



--------------------------------------------------------------------------------



 



discretion (in consultation with the Borrower) that the costs of obtaining such
security interest are excessive in relation to the value of the security to be
afforded thereby.
     (b) In connection with the actions required pursuant to the foregoing
subsection (a), the Borrower and the MLP shall cause the MLP and each Subsidiary
of the Borrower and the MLP to execute and deliver such stock certificates,
blank stock powers, evidence of corporate authorization, opinions of counsel,
current valuations, evidence of title, and other documents, and shall use
commercially reasonable efforts to obtain third party consents, as shall be
reasonably requested by the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
     (c) The Liens required by this Section 6.15 shall be first priority Liens
in favor of the Administrative Agent or Collateral Agent for the benefit of the
Secured Parties, subject to no other Liens except Permitted Liens of the type
described in Section 7.01. The Liens required by this Section 6.15 shall be
perfected Liens in favor of the Administrative Agent or Collateral Agent for the
benefit of the Secured Parties in all collateral to the extent perfection has or
will occur by (i) the filing of a Uniform Commercial Code financing statement in
the relevant jurisdiction, (ii) filing or recording a mortgage in real property
records of the county in which such real property or fixtures is located,
(iii) possession or control or (iv) the notation on a certificate of title. If
the Administrative Agent shall determine that, as of any date, the Borrower or
the MLP shall have failed to comply with this Section 6.15, the Administrative
Agent may (and at the direction of the Required Lenders, shall) notify the
Borrower in writing of such failure and, within 30 days from and after receipt
of such written notice by the Borrower, the Borrower shall execute and deliver
to the Administrative Agent supplemental or additional Loan Documents, in form
and substance satisfactory to the Administrative Agent and its counsel, securing
payment of the Revolving Notes and the other Obligations and covering additional
assets and properties not then encumbered by any Loan Documents (together with
such other information, as may be requested by the Administrative Agent, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent) such that the Administrative Agent shall have received
currently effective duly executed and perfected Collateral Documents encumbering
substantially all of the assets of the MLP, Borrower and their respective
Subsidiaries as required by Section 6.15(a).
     (d) If an Event of Default exists and is continuing, Borrower agrees to
deliver and to cause each other Loan Party to deliver, whenever requested by
Administrative Agent, in its sole and absolute discretion, transfer orders or
letters in lieu thereof with respect to the production and proceeds of
production from the Borrowing Base Oil and Gas Properties, in form and substance
satisfactory to Administrative Agent.
     6.16 Title Defects. Cure any title defects to the Borrowing Base Oil and
Gas Properties material in value, in the reasonable opinion of the
Administrative Agent, within ninety days after receipt of written notice thereof
from Administrative Agent and, in the event any title defects are not cured in a
timely manner, pay all related costs and fees reasonably incurred by the
Administrative Agent for the account of the Lenders to do so; provided the
Borrower may remove any of its Oil and Gas Properties from the Borrowing Base
Oil and Gas Properties so long as the Indebtedness evidenced by the Revolving
Notes is less than or equal to the Borrowing Base (determined by the Lenders in
accordance with Section 2.02 exclusive of such Oil and Gas Properties). In the
event that the Borrower is unable to cure a title defect, Borrower shall have
the ability to substitute additional collateral; provided that Borrower’s
ability to substitute such collateral is subject to the full satisfaction of the
Administrative Agent, including,
Quest Cherokee
Credit Agreement

63



--------------------------------------------------------------------------------



 



without limitation in full compliance with the requirements described in
Section 2.02. Furthermore, after identification and prior to the cure of any
such title defect, the Administrative Agent may, subject to approval of the
Required Lenders, and must, upon the request of the Required Lenders,
redetermine the Borrowing Base to reflect the amount of such title defect.
     6.17 Leases. Keep and continue all material Leases comprising the Borrowing
Base Oil and Gas Properties and related contracts and agreements relating
thereto in full force and effect in accordance with the terms thereof and not
permit the same to lapse or otherwise become impaired for failure to comply with
the obligations thereof, whether express or implied; provided, however, that
this provision shall not prevent the Borrower or any other Loan Party from
abandoning and releasing any such Leases upon their termination as the result of
cessation of production in paying quantities that did not result from the
Borrower’s or any other Loan Party’s failure to maintain such production as a
reasonably prudent operator. Subject to approval by the Administrative Agent,
Borrower and each Loan Party shall have the right to replace Leases that lapse
or become impaired.
     6.18 Operation of Borrowing Base Oil and Gas Properties. Operate or, to the
extent that the right of operation is vested in others, exercise all reasonable
efforts to require the operator to operate the Borrowing Base Oil and Gas
Properties and all wells drilled thereon and that may hereafter be drilled
thereon, continuously and in a prudent and workmanlike manner and in accordance
with all Laws of the state in which the Borrowing Base Oil and Gas Properties
are situated and the United States, as well as all rules, regulations, and Laws
of any Governmental Authority having jurisdiction to regulate the manner in
which the operation of the Borrowing Base Oil and Gas Properties shall be
carried on, and comply with all terms and conditions of the Leases it now holds,
and any assignment or contract obligating the Borrower or any other Loan Party
in any way with respect to the Borrowing Base Oil and Gas Properties, except for
any such non-compliance that would not have a Material Adverse Effect; but
nothing herein shall be construed to empower the Borrower to bind the
Administrative Agent or any Lender to any contract obligation, or render the
Administrative Agent or any Lender in any way responsible or liable for bills or
obligations incurred by the Borrower or any other Loan Party.
     6.19 Change of Purchasers of Production. Concurrently with the delivery of
(and as part of) the annual Compliance Certificate, and at any other time that
the Administrative Agent may reasonably request in writing, the Borrower shall
notify the Administrative Agent in writing of the identity and address of each
Person who: (a) has purchased any of the Borrower’s or any other Loan Party’s
interests in oil and gas produced from the Borrowing Base Oil and Gas Properties
during the six calendar months preceding such anniversary of the Closing, and
(b) are considered by Borrower or another Loan Party to be potential future
purchasers of Borrower’s or any other Loan Party’s interest in oil and gas
produced from the Borrowing Base Oil and Gas Properties.
     6.20 Fiscal Year. The MLP shall maintain its December 31 fiscal year end.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Revolving Commitment hereunder, or any
Revolving Loan or other Obligations (other than contingent indemnity obligations
and obligations under Lender Hedging
Quest Cherokee
Credit Agreement

64



--------------------------------------------------------------------------------



 



Agreements) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (unless such Letter of Credit has been Cash Collateralized),
each of the MLP and the Borrower agree that they shall not, nor shall they
permit any of their respective Subsidiaries to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its Borrowing Base Oil and Gas Properties, or any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Closing Date and listed on Schedule 7.01 to this
Agreement and any renewals or extensions thereof; provided that the property
covered thereby is not increased, the amount of the Indebtedness secured thereby
is not increased, and any renewal or extension of the obligations secured or
benefited thereby is permitted under this Agreement;
     (c) Liens for taxes, assessments, or other governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;
     (d) landlord’s, royalty owner’s, supplier’s, constructor’s, operator’s,
vendor’s, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business or which are
incident to the exploration, development, operation and maintenance of the
Borrowing Base Oil and Gas Properties not overdue for a period of more than
30 days or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;
     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
     (g) easements, rights-of-way, restrictions, servitudes, permits,
conditions, covenants, exception or reservations and other similar encumbrances,
defects, irregularities and deficiencies in title affecting real property which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
     (h) judgment Liens not giving rise to an Event of Default;
     (i) any Lien existing on any asset (other than stock of a Subsidiary) prior
to acquisition thereof by the MLP, the Borrower or any of their respective
Subsidiaries; provided that (i) no such Lien shall be extended to cover property
other than the asset being acquired, and (ii) such Lien was not created in
contemplation of or in connection with such acquisition;
Quest Cherokee
Credit Agreement

65



--------------------------------------------------------------------------------



 



     (j) Liens securing Capital Lease obligations; provided that the
Indebtedness in respect of such Capital Lease obligations is permitted under
Section 7.04(f);
     (k) purchase money Liens upon or in any property acquired, constructed or
improved by Borrower or any of its Subsidiaries (placed on such property at the
time of such acquisition or the completion of the construction or improvement or
within 90 days thereafter) to secure the deferred portion of the purchase price
of such property or to secure Indebtedness incurred to finance the acquisition,
construction or improvement of such property; provided that (i) no such Lien
shall be extended to cover property other than the property being acquired,
constructed or improved and (ii) the Indebtedness thereby secured is permitted
by Section 7.04(e);
     (l) Liens reserved in or exercisable under any lease or sublease to which
the Borrower or a Subsidiary is a lessee which secure the payment of rent or
compliance with the terms of such lease or sublease; provided, that the rent
under such lease or sublease is not then overdue and the Borrower or Subsidiary
is in material compliance with the terms and conditions thereof;
     (m) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased, and any interest of a landowner in the case of
easements entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the property subject to the
easement;
     (n) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;
     (o) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower and its Subsidiaries;
     (p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;
     (q) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;
     (r) Liens securing an obligation of a third party neither created, assumed
nor Guaranteed by the Borrower or any Subsidiary upon lands over which easements
or similar rights are acquired by the Borrower or any Subsidiary in the ordinary
course of business of the Borrower or any Subsidiary;
     (s) the rights of the investors under that certain Investors’ Rights
Agreement, dated as of December 22, 2006 by and among the MLP, the General
Partner, Quest Parent and the investors named therein;
Quest Cherokee
Credit Agreement

66



--------------------------------------------------------------------------------



 



     (t) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;
     (u) Liens arising solely by virtue of cash collateralizing (i) that certain
$1,000,000 letter of credit No.                      issued for the account of
Borrower by UBS AG, dated                     for the benefit of Devon Energy
Production Company and Tall Grass Services, LLC, and (ii) that certain
$1,000,000 letter of credit No. NZS564784 issued for the account of Borrower by
Wells Fargo Bank, N.A. dated February 15, 2006 for the benefit of Devon Energy
Production Company and Tall Grass Services, LLC; Borrower agreeing that it will
use reasonable efforts to induce each of Devon Energy Production Company and
Tall Grass Services, LLC to accept a replacement Letter of Credit issued under
this Agreement and thereby eliminate the requirement for Borrower to cash
collateralize such letters of credit and the Borrower will advise the
Administrative Agent every 30 days on the status of effecting such replacement
until such letter of credit is replaced, terminated or expires;
     (v) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for sale, purchase, transportation or exchange of oil or natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, royalty and overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent;
     (w) Rights reserved to or vested in a Governmental Authority having
jurisdiction to control or regulate any Oil and Gas Property in any manner
whatsoever and all laws of such Governmental Authorities, so long as the
Borrower and its Subsidiaries are in compliance with all such laws, except for
any non-compliance that would not result in a Material Adverse Effect;
     (x) consents to assignment and similar contractual provisions affecting an
Oil and Gas Property to the extent, and only to the extent, such consents are
not affected by or required for the execution, delivery, performance and
enforcement of any Loan Document;
     (y) preferential rights to purchase and similar contractual provisions
affecting an Oil and Gas Property to the extent, and only to the extent, such
consents are not affected by delivery of any Loan Document or, if affected, have
been waived; and
     (z) all defects and irregularities affecting title to an Oil and Gas
Property that could not operate to reduce the net revenue interest of the
Borrower and its Subsidiaries for such Oil and Gas Property (if any), increase
the working interest of the Borrower and its Subsidiaries for such Oil and Gas
Property (if any) without a corresponding increase in the corresponding net
revenue interest, or otherwise
Quest Cherokee
Credit Agreement

67



--------------------------------------------------------------------------------



 



interfere materially with the operation, value or use of such Oil and Gas
Property or cause a Material Adverse Effect.
     7.02 Investments. Make or own any Investments, except:
     (a) Investments existing on the Closing Date and listed in Section (b) of
Schedule 5.13;
     (b) Cash Equivalents;
     (c) Investments constituting Indebtedness permitted under Section 7.04(b);
     (d) Investments (i) by the MLP in the Borrower, (ii) by the Borrower or any
other Loan Party in Subsidiaries formed to acquire Oil and Gas Properties from
Quest Parent or any of its Subsidiaries, and (iii) resulting from the Borrower’s
or any other Loan Party’s acquisition of equity interests in a Person primarily
engaged in the ownership of Oil and Gas Properties;
     (e) Investments by the Borrower and its Subsidiaries in any Subsidiary of
the Borrower that, prior to such Investment, is a Guarantor and Investments by
Subsidiaries in the Borrower;
     (f) acquisitions by the Borrower or its Subsidiaries of Oil and Gas
Properties;
     (g) Guarantees of Indebtedness permitted under Section 7.04;
     (h) Swap Contracts permitted under Section 7.03;
     (i) Investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable, arising from the grant of
trade credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any Subsidiary in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss;
     (j) endorsements for collection or deposit in the ordinary course of
business; and
     (k) Investments not otherwise permitted by this Section 7.02 in an
aggregate amount not to exceed $5,000,000 at anytime outstanding.
     7.03 Hedging Agreements.
     (a) Enter into any Swap Contracts other than in the ordinary course of
business for the purpose of protecting against fluctuations in interest rates,
commodity prices, or foreign exchange rates and not for purposes of speculation;
provided:
          (i) that the Swap Contract shall not contain any provision
(a) exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party and (b) requiring any Company
at any time or under any circumstance to post any cash collateral or letter of
credit or grant a Lien of any collateral to secure any Company’s obligations
under such Swap Contract (except for Lender Hedging Agreements which shall be
secured by a pari passu Lien on the
Quest Cherokee
Credit Agreement

68



--------------------------------------------------------------------------------



 



Collateral as provided in Section 2.13 but which shall not be secured by any
other or additional collateral);
          (ii) if the Swap Contract relates to Hydrocarbons, Borrower enters
into such Swap Contract with or through a counterparty that has a credit rating
of at least “A-” by S&P and “A3” by Moody’s;
          (iii) such Swap Contracts relating to Hydrocarbons cover monthly
notional volumes of Hydrocarbons that do not exceed the greater of (i) ninety
percent (90%) of Borrower’s forecasted oil and gas production for the next five
years for each of Borrower’s crude oil and natural gas properties calculated
separately, from Proved Developed Producing Reserves, and (ii) eighty-five
percent (85%) of forecasted production for the next five years from total Proved
Reserves and seventy-five percent (75%) of forecasted production from total
Proved Reserves thereafter (such amounts computed on an annual basis and applied
to crude oil and natural gas properties calculated separately); provided that
the aggregate amount of all such Swap Contracts shall not exceed one hundred
percent (100%) of actual oil or gas production, calculated separately, in any
given month (or if as a result of a force majeure event the foregoing
limitations are breached, then in any given three consecutive month period);
provided further that the foregoing limitations shall not apply to Swap
Contracts in existence on the Closing Date provided Borrower promptly undertakes
to unwind such existing Swap Contracts and such unwinding is completed by
March 31, 2008; and
          (iv) that where only annual volumes are presented in the Reserve
Report, monthly volumes will be calculated by dividing the applicable volumes by
the number of months covered by the Reserve Report for the applicable year.
     7.04 Indebtedness.
     Create, incur, or assume any Indebtedness except:
     (a) Indebtedness incurred pursuant to the Loan Documents;
     (b) Indebtedness owed by a Subsidiary to the Borrower or to a Wholly-Owned
Subsidiary or by the Borrower to a Wholly-Owned Subsidiary of the Borrower;
provided, that, in each such case such Indebtedness is evidenced by a promissory
note which has been pledged to secure the Obligations and is in the possession
of the Administrative Agent or Collateral Agent;
     (c) intentionally deleted;
     (d) obligations (contingent or otherwise) of the Borrower, the MLP or any
Subsidiary existing or arising under any Swap Contract to the extent permitted
by Section 7.03;
     (e) Indebtedness of the MLP, the Borrower and their respective Subsidiaries
in respect of purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(k); provided, however, that the aggregate
amount of such Indebtedness at any one time outstanding shall not exceed
$5,000,000;
Quest Cherokee
Credit Agreement

69



--------------------------------------------------------------------------------



 



     (f) Indebtedness of the MLP, the Borrower or any of their respective
Subsidiaries in respect of Capital Lease obligations; provided that, such
Capital Lease obligations will not require the payment of an aggregate amount in
excess of $4,000,000 annually;
     (g) Indebtedness consisting of surety bonds that the Borrower or any
Subsidiary is required to obtain in order to comply with applicable Law or the
requirements of any Governmental Authority;
     (h) Indebtedness secured by any Lien permitted under Section 7.01(i);
provided, however, that the aggregate amount of such Indebtedness at any one
time outstanding shall not exceed $5,000,000; and
     (i) other Indebtedness of the MLP, the Borrower and their respective
Subsidiaries not to exceed $5,000,000 in the aggregate principal amount
outstanding at any time; and
     (j) Indebtedness associated with bonds, surety obligations or sinking funds
required by any Governmental Authority or operators in connection with the
operation of Oil and Gas Properties;
provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
immediately after such Indebtedness is created, incurred or assumed, no Default
or Event of Default shall exist.
     7.05 Lease Obligations. Create or suffer to exist any obligations for the
payment of rent for any property under operating leases or agreements to lease,
except for operating leases (or Capital Lease obligations) entered into or
assumed by the MLP, the Borrower or any of their respective Subsidiaries prior
to the date hereof or after the date hereof in the ordinary course of business;
provided that, such other operating leases (or Capital Lease Obligations) will
not require the payment of an aggregate amount of payments in excess of
(excluding escalations resulting from a rise in the consumer price or similar
index) $2,000,000 annually, exclusive of expenses for maintenance, repairs,
insurance, taxes, assessments and similar changes.
     7.06 Fundamental Changes. Merge, dissolve, liquidate or consolidate with or
into, or convey, transfer, lease or otherwise Dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person; except that, so long as no Default or Event of Default exists or would
result therefrom:
     (a) any Person may dissolve or liquidate or merge into the Borrower;
provided that in the case of a merger the Borrower is the surviving entity;
     (b) any Subsidiary may dissolve or liquidate or merge with (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more Subsidiaries; provided that when any
Wholly-Owned Subsidiary is merging with another Subsidiary, a Wholly-Owned
Subsidiary shall be the continuing or surviving Person;
     (c) any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or to another Subsidiary;
provided that if the seller in such a transaction is a Wholly-Owned Subsidiary,
then the purchaser must also be a Wholly-Owned Subsidiary; and
Quest Cherokee
Credit Agreement

70



--------------------------------------------------------------------------------



 



     (d) any Person (other than the Borrower or a Subsidiary of the Borrower)
may merge into any Subsidiary; provided that such Subsidiary is the surviving
entity.
     7.07 Dispositions.
     Make any Disposition or enter into any agreement to make any Disposition,
except:
     (a) Dispositions by the MLP, the Borrower or any of their respective
Subsidiaries of Hydrocarbons in the ordinary course of business for fair market
value;
     (b) Dispositions of property by any Subsidiary to the Borrower, or by any
Subsidiary or by the Borrower, to a Wholly-Owned Subsidiary that is a Guarantor;
     (c) Dispositions of equipment or real property for fair market value to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property, or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
     (d) other Dispositions for fair market value; provided no Default or Event
of Default then exists or arises as a result thereof; and provided that if the
Disposition is for cash and a prepayment is required by Section 2.04(c), the
Borrower shall make such prepayment in accordance with such Section;
     (e) Dispositions of property that is no longer commercially viable to
maintain or is obsolete, surplus or worn-out property; or
     (f) Dispositions permitted under Section 7.06.
     7.08 Restricted Payments; Distributions and Redemptions. Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and to
Wholly-Owned Subsidiaries of the Borrower;
     (b) the Borrower may declare, make or incur a liability to make Quarterly
Borrower Distributions to the MLP and payments of Distribution Equivalent
Amounts; provided, that at the time each such Quarterly Borrower Distribution is
made no Event of Default exists or would result therefrom; provided further,
that at the time each such Quarterly Borrower Distribution is made no Borrowing
Base Deficiency exists; and
     (c) the MLP may declare, make or incur a liability to make payments of
Distribution Equivalent Amounts and Quarterly MLP Distributions of Available
Cash (as defined in the Partnership Agreement (MLP)) to the extent such
Quarterly MLP Distributions in any fiscal quarter do not exceed, in the
aggregate, the Available Cash (as defined in the Partnership Agreement (MLP))
for the immediately preceding fiscal quarter and are made in accordance with the
Partnership Agreement (MLP); provided, that at the time each such Quarterly MLP
Distribution is made no Default or Event of Default exists or would result
therefrom; provided further, that at the time each such Quarterly MLP
Distribution is made no Borrowing Base Deficiency exists.
Quest Cherokee
Credit Agreement

71



--------------------------------------------------------------------------------



 



     7.09 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or knowingly permit any Plan maintained by a
Company to: (a) engage in any non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code); (b) fail to comply with ERISA or any other applicable
Laws; or (c) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), which, with respect to each event listed above, could be
reasonably expected to have a Material Adverse Effect.
     7.10 Nature of Business; Risk Management. Engage in any line of business
other than exploration, production and marketing of Hydrocarbons and related
activities. In addition to the foregoing, the MLP may not engage in any business
other than the ownership of the Borrower and the operation of the MLP. Without
the written approval of the Administrative Agent, neither the Borrower nor the
MLP may materially change its risk management policy.
     7.11 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the MLP, the Borrower and
its Wholly-Owned Subsidiaries not involving any other Affiliate, (ii) any
Restricted Payment permitted by Section 7.08, (iii) the transactions under the
agreements listed on Schedule 7.11, and (iv) in the ordinary course of business
at prices and on terms and conditions not less favorable to the MLP, the
Borrower or such Subsidiary, as applicable, than could be obtained on an arm’s
length basis from unrelated third parties.
     7.12 Burdensome Agreements. Enter into any Contractual Obligation that
limits the ability of any Subsidiary to make Restricted Payments to the Borrower
or to otherwise transfer property to the Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by applicable
Law or by this Agreement, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
and (iii) the foregoing shall not apply to restrictions and conditions contained
in the documentation evidencing any Indebtedness permitted hereunder.
Notwithstanding the foregoing, (i) documents governing a Capitalized Lease or a
purchase money Lien permitted by Sections 7.01(j) and (k) may prohibit other
Liens on the asset encumbered by such Lien.
     7.13 Use of Proceeds. Use the proceeds of any Revolving Loan for purposes
other than those permitted by Section 6.12, or use the proceeds of any Revolving
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     7.14 Material Agreements. Permit (a) any amendment to any Borrower
Organization Document or any Material Agreement, if such amendment could
reasonably be expected to (y) have a Material Adverse Effect on the ability of
the Borrower or any Guarantor to perform its obligations under the Loan
Documents to which it is a party or (z) otherwise materially adversely affect
the Lenders, or (b) any assignment of any Material Agreement if such assignment
could reasonably be expected to materially adversely affect the Lenders or have
a Material Adverse Effect on the ability of the Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party.
Quest Cherokee
Credit Agreement

72



--------------------------------------------------------------------------------



 



     7.15 Pooling or Unitization. Voluntarily pool or unitize all or any part of
the Borrowing Base Oil and Gas Properties where the pooling or unitization would
result in any material diminution of the Borrower’s or any other Loan Party’s
net revenue interest in production from the pooled or unitized lands, without
the Required Lenders’ prior consent, which will not be unreasonably withheld.
Any unitization, pooling or communitization or other action or instrument in
violation of this Section 7.15 shall be of no force or effect against any
Lender.
     7.16 Financial Covenants.
     (a) Current Ratio. Permit the ratio (calculated based on the Compliance
Certificate most recently delivered pursuant to Section 6.02(a)) of the MLP’s
consolidated current assets (including the unused amount of the Borrowing Base,
but excluding non-cash assets under FAS 133) to consolidated current liabilities
(excluding non-cash obligations under FAS 133, asset and asset retirement
obligations and current maturities of Indebtedness under this Agreement) at any
fiscal quarter-end, commencing with the quarter-ended December 31, 2007, to be
less than 1.0 to 1.0; provided, however, that for purposes of this covenant,
current assets and current liabilities shall exclude mark-to-market values of
Swap Contracts, to the extent such values are included in current assets and
current liabilities.
     (b) Interest Coverage Ratio. Permit the Interest Coverage Ratio at any
fiscal quarter-end, commencing with the quarter-ended December 31, 2007, to be
less than 2.5 to 1.0 measured on a rolling four quarter basis; provided that for
the periods ending December 31, 2007, March 31, 2008, June 30, 2008 and
September 30, 2008, such calculations shall be done on a pro forma basis.
     (c) Leverage Ratio. Permit the Leverage Ratio at any fiscal quarter-end,
commencing with the quarter-ended December 31, 2007, to be greater than 3.5 to
1.0 measured on a rolling four quarter basis; provided that for the periods
ending December 31, 2007, March 31, 2008, June 30, 2008 and September 30, 2008,
such calculations shall be done on a pro forma basis.
     For the purposes of calculating Adjusted Consolidated EBITDA for any period
of four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the covenants set forth in this Section 7.16 (which calculation
shall, in all respects, be acceptable to, and approved by the Administrative
Agent), (i) if at any time after the first day of such Reference Period the MLP
or any Subsidiary shall have made any Material Disposition, the Adjusted
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Adjusted Consolidated EBITDA (if positive) attributable to the Oil
and Gas Property that is the subject of such Material Disposition for such
Reference Period and (ii) if at any time after the first day of such Reference
Period the MLP or any Subsidiary shall have made a Material Acquisition,
Adjusted Consolidated EBITDA for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition occurred on the
first day of such Reference Period.
     Except as otherwise indicated, the ratios set out above shall be calculated
at the end of each reporting period for which this Agreement requires Borrower
to deliver financial statements pursuant to Sections 6.01(a) and 6.01(b), using
the results of the twelve-month period ending with that reporting period.
Quest Cherokee
Credit Agreement

73



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment . The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Revolving Loan or any L/C Obligation
or (ii) within three Business Days after the same becomes due, any interest on
any Revolving Loan, any L/C Obligation, any commitment or other fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the Borrower’s existence), 6.10, 6.12, or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date notice has been given to the Borrower by
the Administrative Agent or a Lender; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or
     (e) Cross-Default. (i) The Borrower or any Borrower Affiliate (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
Obligation in respect of Indebtedness (other than Indebtedness under Swap
Contracts) having an aggregate principal amount (or, in the case of a
Capitalized Lease or a Synthetic Lease Obligation, Attributable Indebtedness)
(including undrawn or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
(individually or collectively) $5,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guaranty
Obligation in respect of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness, the lessor under such Synthetic Lease
Obligation or the beneficiary or beneficiaries of such Guaranty Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded; provided that this clause (e)(i)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (ii) (A) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any event of default under such Swap Contract as to
which the Borrower or any Borrower Affiliate is the Defaulting Party (as defined
in such Swap Contract) and the Swap Termination Value owed by the Borrower or
any Borrower Affiliate as a result thereof is greater than (individually or
collectively) $5,000,000, or (B) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Borrower Affiliate is an Affected Party (as so defined) and the
Early Termination Amount owed by the Borrower and Borrower Affiliate as a result
thereof is greater than
Quest Cherokee
Credit Agreement

74



--------------------------------------------------------------------------------



 



(individually or collectively) $5,000,000 and such amount is not paid when due
under such Swap Contract; or
     (f) Insolvency Proceedings, Etc. (i) The Borrower or any Borrower Affiliate
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property or takes any action to effect any of the foregoing; or
(ii) any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any such Person or
to all or any part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Borrower
Affiliate becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against property which is a
material part of the property of the Borrower and its Subsidiaries taken as a
whole, and is not released, vacated or fully bonded within 45 days after its
issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Borrower
Affiliate (i) a final non-appealable judgment or order for the payment of money
in an aggregate amount exceeding (individually or collectively) $5,000,000 (to
the extent not covered by third-party insurance as to which the insurer does not
dispute coverage), or (ii) any non-monetary final non-appealable judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order and is not released, vacated or fully bonded within 60 days
after its attachment or levy; or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) If the Borrower, any Borrower Affiliate or any of their
ERISA Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any Borrower Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any Borrower Affiliate
or any ERISA Affiliate thereof fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Revolving Commitments and satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; provided, however, that the
Quest Cherokee
Credit Agreement

75



--------------------------------------------------------------------------------



 



foregoing shall not apply to the Guaranty and other Collateral Documents of any
Subsidiary that is Disposed of by the Borrower in accordance with the provisions
of this Agreement; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Dissolution. The Borrower or any Borrower Affiliate shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in
Section 7.06; or
     (m) Material Agreements. (i) Termination of any Material Agreement, or any
material provision of any of the foregoing if such termination could reasonably
be expected to have a Material Adverse Effect and such agreement or provision is
not replaced (prior to such cessation) in a manner satisfactory to the
Administrative Agent; or (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect; or
     (n) Collateral; Impairment of Security, etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason (other than
as permitted herein or in any Collateral Document) cease to be a perfected and
first priority security interest subject to Permitted Liens; provided, however,
that the foregoing shall not apply to the Guaranty and other Collateral
Documents of any Subsidiary that is Disposed of by the Borrower in accordance
with the provisions of this Agreement.
     (o) Borrowing Base Deficiency. If any Borrowing Base Deficiency continues
to exist beyond the applicable time periods permissible under Section 2.04 and
prior to the expiration of which Borrower elected to cure such Borrowing Base
Deficiency.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders:
     (a) declare the Revolving Commitment of each Lender to make Revolving Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such Revolving Commitments and obligations shall be
terminated;
     (b) declare the unpaid principal amount of all outstanding Revolving Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
     (c) declare that an amount equal to the then Outstanding Amount of all L/C
Obligations be immediately due and payable by the Borrower, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby expressly waived by
Quest Cherokee
Credit Agreement

76



--------------------------------------------------------------------------------



 



the Borrower, and require that the Borrower deliver such payments to the
Administrative Agent to Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding
Revolving Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and an amount equal to the then
Outstanding Amount of all L/C Obligations shall be deemed to be forthwith due
and owing by the Borrower to the L/C Issuer and the Lenders as of the date of
such occurrence and the Borrower’s obligation to pay such amounts shall be
absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit and, to the fullest extent permitted by
applicable Law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower may now or hereafter have
against any such beneficiary, the L/C Issuer, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such payments shall be
delivered to and held by the Administrative Agent as cash collateral securing
the L/C Obligations.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Revolving Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent as set forth in Section 2.11(d).
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Agents; Lender Hedging Agreements.
(a) Each Lender hereby irrevocably (subject to Section 9.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or Participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent or
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
Quest Cherokee
Credit Agreement

77



--------------------------------------------------------------------------------



 



     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.
     (c) To the extent any Lender or any Affiliate of a Lender is a party to a
Lender Hedging Agreement and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (i) to appoint the Administrative
Agent and Collateral Agent, as its nominee and agent, to act for and on behalf
of such Lender or Affiliate thereof in connection with the Collateral Documents
and (ii) to be bound by the terms of this Article IX.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents
(including the Collateral Agent), employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Administrative Agent nor
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.
     9.03 Default; Collateral. (a) Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
Required Lenders or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until the Administrative
Agent shall have received instructions from Required Lenders. All rights of
action under the Loan Documents and all right to the Collateral, if any,
hereunder may be enforced by the Administrative Agent (or Collateral Agent) and
any suit or proceeding instituted by the Administrative Agent (or Collateral
Agent) in furtherance of such enforcement shall be brought in its name as the
Administrative Agent (or Collateral Agent) without the necessity of joining as
plaintiffs or defendants any other Lender, and the recovery of any judgment
shall be for the benefit of the Lenders (and, with respect to Lender Hedging
Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent and Collateral Agent. In actions with respect to any
property of the Borrower or any other Obligor, the Administrative Agent (and the
Collateral Agent) is acting for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable). Any and all
agreements to subordinate (whether made heretofore or hereafter) other
indebtedness or obligations of Borrower to the Obligations shall be construed as
being for the ratable benefit of each Lender (and, with respect to Lender
Hedging Agreement, Affiliates, if applicable).
     (b) Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into the Collateral Documents on behalf of and for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,
Affiliates, if applicable)(or if previously entered into, hereby ratifies the
Quest Cherokee
Credit Agreement

78



--------------------------------------------------------------------------------



 



Administrative Agent’s and Collateral Agent’s previously entering into such
agreements and Collateral Documents).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 10.1) is required hereunder, each Lender agrees that any action taken by
the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.
     (d) The Administrative Agent and Collateral Agent are each hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.
     (e) Neither the Administrative Agent nor the Collateral Agent shall have
any obligation whatsoever to any Lender or to any other Person to assure that
the Collateral exists or is owned by any Obligor or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent and/or Collateral Agent herein or pursuant thereto have been properly or
sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
or Collateral Agent in this Section 9.03 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to any Lender,
other than to act without gross negligence or willful misconduct and the same
shall apply to the Collateral Agent so long as the Administrative Agent is also
the Collateral Agent.
     (f) The Lenders hereby irrevocably authorize the Administrative Agent
and/or Collateral Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent or Collateral Agent upon any
Collateral: (i) constituting property in which no Obligor owned an interest at
the time the Lien was granted or at any time thereafter; (ii) constituting
property leased or granted to an Obligor under a lease, easement or right-of-way
which has expired or been terminated in a transaction permitted under the Loan
Document or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent or Collateral Agent (for the
benefit of the Lenders), if the Indebtedness evidenced thereby has been paid in
full. In addition, the Lenders irrevocably authorize the Administrative Agent
and Collateral Agent to release Liens upon Collateral as contemplated in
Section 10.01(c) or (d), or if approved, authorized, or ratified in writing by
the requisite Lenders. Upon request by the Administrative Agent (or Collateral
Agent) at any time, the Lenders will confirm in writing the Administrative
Agent’s (or Collateral Agent’s) authority to release particular types or items
of Collateral pursuant to this Section 9.03.
     (g) In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints the Administrative Agent and Collateral
Agent its attorney-in-fact, with full power
Quest Cherokee
Credit Agreement

79



--------------------------------------------------------------------------------



 



of substitution, for and on behalf of and in the name of each such Lender (i) to
enter into Collateral Documents (including, without limitation, any appointments
of substitute trustees under any Collateral Documents), (ii) to take action with
respect to the Collateral and Collateral Documents to perfect, maintain, and
preserve Lenders’ Liens, and (iii) to execute instruments of release or to take
other action necessary to release Liens upon any Collateral to the extent
authorized in paragraph (f) hereof. This power of attorney shall be liberally,
not restrictively, construed so as to give the greatest latitude to the
Administrative Agent’s and the Collateral Agent’s power, as attorney, relative
to the Collateral matters described in this Section 9.03. The powers and
authorities herein conferred on the Administrative Agent and Collateral Agent
may be exercised by the Administrative Agent or Collateral Agent through any
Person who, at the time of the execution of a particular instrument, is an
officer of the Administrative Agent or Collateral Agent (or any Person acting on
behalf of the Administrative Agent or Collateral Agent pursuant to a valid power
of attorney). The power of attorney conferred by this Section 9.03(g) to the
Administrative Agent and Collateral Agent is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligations,
or any part thereof, shall remain unpaid or the Lenders have any Revolving
Commitment hereunder.
     9.04 Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or Participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent or
Collateral Agent under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or Participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.
     9.05 Reliance by Administrative Agent. (a) The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile, electronic mail message or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document
Quest Cherokee
Credit Agreement

80



--------------------------------------------------------------------------------



 



in accordance with a request or consent of the Required Lenders or all the
Lenders, if required hereunder, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and Participants.
Where this Agreement expressly permits or prohibits an action unless the
Required Lenders otherwise determine, the Administrative Agent shall, and in all
other instances, the Administrative Agent may, but shall not be required to,
initiate any solicitation for the consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the Borrowing(s)
on the Closing Date (or, if there is no Borrowing made on such date, each Lender
other than Lenders who gave written objection to the Administrative Agent prior
to such date) shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.
     9.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     9.07 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the
Quest Cherokee
Credit Agreement

81



--------------------------------------------------------------------------------



 



business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent Related Person.
     9.08 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have been caused primarily by
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, it being agreed by all Lenders that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and costs and expenses in
connection with the use of Intralinks, Inc. or other similar information
transmission systems in connection with this Agreement) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Revolving Commitments, the payment of all Obligations hereunder and the
resignation or replacement of the Administrative Agent.
     9.09 Administrative Agent in its Individual Capacity. Royal Bank of Canada
and its Affiliates may make loans to, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Royal Bank of Canada were not the Administrative
Agent, Collateral Agent or the L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Royal Bank of Canada or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Revolving
Loans, Royal Bank of Canada shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, Collateral Agent or the L/C Issuer, and
the terms “Lender” and “Lenders” include Royal Bank of Canada in its individual
capacity.
     9.10 Successor Administrative Agent and Collateral Agent.
     (a) The Administrative Agent may resign as Administrative Agent and
Collateral Agent upon 30 days’ notice to the Lenders with a copy of such notice
to the Borrower. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent and collateral agent for the Lenders which successor administrative agent
shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld, conditioned or delayed). If no
Quest Cherokee
Credit Agreement

82



--------------------------------------------------------------------------------



 



successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor administrative
agent from among the Lenders who shall also succeed to the role of successor
collateral agent. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent and
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
     (b) The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Administrative Agent with a copy of such notice to the Borrower.
If the Collateral Agent resigns under this Agreement, the Administrative Agent
shall designate a successor collateral agent. Upon the acceptance of its
appointment as successor collateral agent hereunder, such successor collateral
agent shall succeed to all the rights, powers and duties of the retiring
Collateral Agent and the term “Collateral Agent” shall mean such successor
collateral agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article IX and Sections 10.04 and 10.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.
     9.11 Other Agents; Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “documentation agent,” any other type of agent (other
than the Administrative Agent and Collateral Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
     9.12 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Revolving Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans, L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of
Quest Cherokee
Credit Agreement

83



--------------------------------------------------------------------------------



 



the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.14(i) and (j), 2.08 10.04 and 10.05)
allowed in such judicial proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08,
10.04 and 10.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     9.13 Hedging Agreements. To the extent any Affiliate of a Lender is a party
to a Swap Contract with the Borrower or any Loan Party and thereby becomes a
beneficiary of the Liens pursuant to the Collateral Document, such Affiliate of
a Lender shall be deemed to appoint the Administrative Agent and Collateral
Agent its nominee and agent to act for and on behalf of such Affiliate in
connection with the Collateral Documents and to be bound by the terms of this
Article IX, Section 10.01(e) and the last sentence of Section 2.17.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Release of Collateral, Etc. (a) No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders directly affected thereby and by the Borrower, and
acknowledged by the Administrative Agent, do any of the following:
     (i) extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 8.02);
     (ii) extend the Maturity Date or extend, postpone or delay any date fixed
by this Agreement or any other Loan Document for any payment or mandatory
prepayment of principal,
Quest Cherokee
Credit Agreement

84



--------------------------------------------------------------------------------



 



interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Revolving Loan or L/C Borrowing or (subject to clause (ii) of the proviso
below) any fees or other amounts payable hereunder or under any other Loan
Document; provided, however, that only the consent of the Required Lenders shall
be necessary to (A) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any
Revolving Loan or L/C Borrowing or to reduce any fee payable hereunder;
     (iv) change the percentage of the Aggregate Revolving Commitment or of the
aggregate unpaid principal amount of the Revolving Loans and L/C Obligations
which is set forth in the definition of “Required Lenders”;
     (v) change the Pro Rata Share of any Lender (except as otherwise results
from an increase in the Aggregate Revolving Commitment pursuant to Section 2.15
which increase is subject to the provisions of Section 2.15 but is not otherwise
subject to the consent of the Required Lenders or any Lender);
     (vi) release a material amount of Collateral or release any Guarantor from
a Guaranty (except in connection with a Disposition permitted under Section 7.07
or as otherwise permitted under this Section 10.01);
     (vii) amend the requirement that the Borrowing Base may be increased only
with the consent of all Lenders; or
     (viii) amend this Section, or Section 2.04(b) or 2.12, or any provision
herein providing for unanimous consent or other action by all the Lenders;
and, provided further: (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Agent/Arranger Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of the Revolving Loans or participation in L/C Obligations
required to be funded by it hereunder shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Pro Rata
Share of such Lender may not be increased without the consent of such Lender.
     (b) Any amendment to any Loan Document which purports to (i) decrease the
amount of any mandatory prepayment or commitment reduction required by
Section 2.04(c) or (ii) change this Section
Quest Cherokee
Credit Agreement

85



--------------------------------------------------------------------------------



 



10.01(b), must be by an instrument in writing executed by Borrower, the
Administrative Agent, and the Required Lenders.
     (c) Upon any sale, transfer, or Disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon 5 Business Days’ prior
written request by the Borrower (which request must be accompanied by (i) true
and correct copies of all material documents of transfer or Disposition,
including any contract of sale, (ii) a preliminary closing statement and
instructions to the title company, if any, (iii) all requested release
instruments in form and substance satisfactory to the Administrative Agent and
(iv) if required, written consent of the requisite Lenders), the Administrative
Agent and/or Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of Liens granted to the Administrative Agent and/or Collateral Agent for the
benefit of the Secured Parties pursuant hereto in such Collateral. Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the Administrative Agent’s (or Collateral
Agent’s) opinion, would expose the Administrative Agent or Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of Liens without recourse or warranty. No such release shall impair the
Administrative Agent’s and/or Collateral Agent’s Lien on the proceeds of sale of
such Collateral.
     (d) If all outstanding Revolving Loans and other Obligations (other than
contingent indemnity obligations) have been indefeasibly paid in full (or, with
respect to L/C Obligations, Cash Collateralized) and the Revolving Commitments
have terminated or have been reduced to zero, and, subject to Section 10.01(e)
all Lender Hedging Agreement have terminated, the Administrative Agent agrees
to, and the Lenders hereby instruct the Administrative Agent and Collateral
Agent to, at the Borrower’s expense, execute and authorize such releases of the
Collateral Documents as the Borrower shall reasonably request and this Agreement
shall be deemed terminated except that such termination shall not relieve the
Borrower of any obligation to make any payments to the Administrative Agent or
any Lender required by any Loan Document to the extent accruing, or relating to
an event occurring, prior to such termination.
     (e) Notwithstanding any provision herein to the contrary, if the Revolving
Commitments have been terminated, and the only outstanding Obligations (other
than contingent indemnity obligations and L/C Obligations that are Cash
Collateralized) are amounts owed pursuant to one or more Lender Hedging
Agreements, the Administrative Agent and/or Collateral Agent will, and is hereby
authorized to, (A) release the Liens created under the Loan Documents and
(B) release all Guaranties of the Guarantors; provided, that contemporaneously
with such release, (i) the Borrower (and, if applicable, any Loan Party that is
a party to such Lender Hedging Agreements) (A) executes a margin agreement in
form and substance acceptable to such Lender(s) (or its Affiliates) that are
parties to such Lender Hedging Agreements (the “Lender Counterparties”) and (B),
if required, provides collateral in the form of cash or a letter of credit
having an aggregate value acceptable to such Lender Counterparties, and (ii) if
such Lender Hedging Agreement is executed by a Subsidiary of the Borrower and
the Borrower and the MLP are not parties thereto, the Borrower and the MLP
execute a guaranty covering such Subsidiary’s obligations thereunder, such
guaranty to be in form and substance satisfactory to the Lender Counterparties.
Any release under this Section 10.01(e) must be in writing and signed by the
Administrative Agent.
Quest Cherokee
Credit Agreement

86



--------------------------------------------------------------------------------



 



     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder and under the other Loan Documents
shall be in writing (including by facsimile transmission) and mailed, faxed or
delivered, to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices on Schedule 10.02 (for the
Borrower, any Guarantor and the Administrative Agent) or on the Administrative
Details Form (for the other Lenders); or, in the case of the Borrower, the
Guarantors, the Administrative Agent, or the L/C Issuer, to such other address
as shall be designated by such party in a notice to the other parties, and in
the case of any other party, to such other address as shall be designated by
such party in a notice to the Borrower, the Administrative Agent and the L/C
Issuer. All such notices and other communications shall be deemed to be given or
made upon the earlier to occur of (i) actual receipt by the intended recipient
and (ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent or the L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified in accordance with this Section, it being
understood and agreed that a voicemail message shall in no event be effective as
a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (c) Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and shall not be recognized hereunder for any
other purpose.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege
Quest Cherokee
Credit Agreement

87



--------------------------------------------------------------------------------



 



hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
     10.04 Attorney Costs; Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and Arranger for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation,
syndication, administration and execution of this Agreement and the other Loan
Documents, including the filing, recording, refiling or rerecording of any
Mortgage, any pledge agreement and any Security Agreement and/or any Uniform
Commercial Code financing statements relating thereto and all amendments,
supplements and modifications to any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof or of any mortgage, any pledge agreement or any
security agreement, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and reasonable costs and expenses in connection with the use of Intralinks, Inc.
or other similar information transmission systems in connection with this
Agreement, and (b) to pay or reimburse the Administrative Agent and each Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any workout or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. The
agreements in this Section shall survive the termination of the Aggregate
Revolving Commitment and repayment of all the other Obligations.
     10.05 Indemnification. Whether or not the transactions contemplated hereby
are consummated, each of the Borrower, the MLP and each other Guarantor (by
execution of a Guaranty), jointly and severally, agrees to indemnify, save and
hold harmless each Agent-Related Person, the Administrative Agent, the
Collateral Agent, the Arrangers, each Lender, the L/C Issuer and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Loan Party, any Affiliate of
any Loan Party or any of their respective officers or directors, arising out of
or relating to, the Loan Documents, the Aggregate Revolving Commitment, the use
or contemplated use of the proceeds of any Revolving Loans, or the relationship
of any Loan Party, the Administrative Agent, the Collateral Agent, the Lenders
and the L/C Issuer under this Agreement or any other Loan Document; (b) any and
all claims, demands, actions or causes of action that may at any time (including
at any time following repayment of the Obligations and the resignation of the
Administrative Agent or the replacement of any Lender) be asserted or imposed
against any Indemnitee by any Person or by the Borrower or any other Loan Party,
arising out of or relating to, the Loan Documents, the Revolving Commitments,
the use or contemplated use of the proceeds of any Revolving
Quest Cherokee
Credit Agreement

88



--------------------------------------------------------------------------------



 



Loans, or the relationship of any Loan Party, the Administrative Agent, the
Collateral Agent, the Lenders and the L/C Issuer under this Agreement or any
other Loan Document; (c) without limiting the foregoing, any and all claims,
demands, actions or causes of action, judgments and orders, penalties and fines
that are asserted or imposed against any Indemnitee, (i) under the application
of any Environmental Law applicable to the MLP, the Borrower or any of their
respective Subsidiaries or any of their properties or assets, including the
treatment or disposal of Hazardous Substances on any of their properties or
assets, (ii) as a result of the breach or non-compliance by the MLP, the
Borrower or any of their respective Subsidiaries with any Environmental Law
applicable to the MLP, the Borrower or any of their respective Subsidiaries,
(iii) due to past ownership by the MLP, the Borrower or any of their respective
Subsidiaries of any of their properties or assets or past activity on any of
their properties or assets which, though lawful and fully permissible at the
time, could result in present liability, (iv) due to the presence, use, storage,
treatment or disposal of Hazardous Substances on or under, or the escape,
seepage, leakage, spillage, discharge, emission or Release from, any of the
properties owned or operated by the MLP, the Borrower or any of their respective
Subsidiaries (including any liability asserted or arising under any
Environmental Law), regardless of whether caused by, or within the control of,
the MLP, the Borrower or any of their respective Subsidiaries, or (v) due to any
other environmental, health or safety condition in connection with the Loan
Documents; (d) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in subsection (a), (b) or (c) above; and (e) any and
all liabilities (including liabilities under indemnities), losses, costs,
damages or expenses (including Attorney Costs and settlement costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, WHETHER OR NOT ARISING OUT
OF THE STRICT LIABILITY OR NEGLIGENCE OF AN INDEMNITEE, and whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitees, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. The agreements in this Section shall survive and continue for
the benefit of the Indemnitees at all times after the Borrower’s acceptance of
the Lenders’ Revolving Commitments under this Agreement, whether or not the
Closing Date shall occur and shall survive the termination of the Revolving
Commitments and repayment of all the other Obligations.
     10.06 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
Quest Cherokee
Credit Agreement

89



--------------------------------------------------------------------------------



 



     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor the MLP may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitment and the Revolving Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that:
     except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Revolving Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Commitment (which for this purpose includes Revolving Loans
outstanding thereunder) or, if the applicable Revolving Commitment is not then
in effect, the outstanding principal balance of the Revolving Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consent (Borrower’s consent not to be
unreasonably withheld, conditioned or delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Loan or the Revolving Commitment
assigned;
     (ii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent and L/C Issuer unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form.
Quest Cherokee
Credit Agreement

90



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amounts
of the Revolving Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Revolving Loans (including such Lender’s
participation in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that would (i) postpone any date upon which
any payment of money is scheduled to be paid to such Participant, (ii) reduce
the principal, interest, fees or other amounts payable to such Participant, or
(iii) release the MLP from its Guaranty. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided said Participant agrees to be subject to Sections 3.08
and 10.15 as though it were a Lender. To the extent permitted by Law, each
Participant also shall be entitled to the
Quest Cherokee
Credit Agreement

91



--------------------------------------------------------------------------------



 



benefits of Section 10.09 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Revolving
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     (g) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
     (h) Notwithstanding anything to the contrary contained herein, if at any
time Royal Bank of Canada assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, Royal Bank of Canada may, upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Royal Bank of Canada as L/C Issuer. Royal Bank of Canada shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund participations in
Unreimbursed Amounts pursuant to Section 2.14(c)).
     10.08 Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrower (other than to directors, officers, employees,
auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the MLP, the
Borrower or any of their respective Subsidiaries, which is furnished pursuant to
this Agreement; provided that any Lender may disclose any such information
(a) as has become generally available to the public, (b) as may be required or
appropriate in any report, statement or testimony submitted to or required by
any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or submitted to or required by the Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required or
appropriate in response to any summons or subpoena in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
Quest Cherokee
Credit Agreement

92



--------------------------------------------------------------------------------



 



obligations under this Agreement; provided that such Eligible Assignee or
Participant or prospective Eligible Assignee or Participant executes an
agreement containing provisions substantially similar to those contained in this
Section 10.08, (f) in connection with the exercise of any remedy by such Lender
if an Event of Default pertaining to the Loan Documents has occurred and is
continuing, (g) in connection with any litigation involving such Lender
pertaining to the Loan Documents, (h) to any Lender or the Administrative Agent,
or (i) to any Affiliate of any Lender (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and obligated to keep such information confidential).
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the MLP, the Borrower or any other Loan Party, any such notice
being waived by the MLP, the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to the Administrative Agent and the Lenders, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.
     10.10 Interest Rate Limitation. Regardless of any provision contained in
any Loan Document, neither the Administrative Agent nor any Lender shall ever be
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then such excess shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the Borrower. In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrower and the Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Borrowings as but a
single extension of credit (and the Lenders and the Borrower agree that such is
the case and that provision herein for multiple Borrowings is for convenience
only), (b) characterize any nonprincipal payment as an expense, fee, or premium
rather than as interest, (c) exclude voluntary prepayments and the effects
thereof, and (d) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the Obligations. However, if
the Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Amount.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the
Quest Cherokee
Credit Agreement

93



--------------------------------------------------------------------------------



 



provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Revolving Loan or any other Obligation
shall remain unpaid or unsatisfied.
     10.14 Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.15 Replacement of Lenders. If Required Lenders and the Administrative
Agent have approved an identical increase of the Borrowing Base, the Borrower
shall have the right to replace any Lenders that have failed to approve such
Borrowing Base increase pursuant to the provisions of the following sentence. If
(i) any Lender fails or refuses to consent to any requested amendment or waiver
pursuant to Section 10.01, (ii) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is in breach of any of its obligations under this
Agreement, or (iv) any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.07(b)(iii);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, L/C Advances, L/C Borrowings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
such payment being at par, with no premium or discount;
Quest Cherokee
Credit Agreement

94



--------------------------------------------------------------------------------



 



     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.
     (b) EACH COMPANY AND OTHER PARTY HERETO, AND EACH GUARANTOR, BY EXECUTION
OF A GUARANTY, AGREES TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM
ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, AND BY EXECUTION OF A GUARANTY,
EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AT ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWER, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
     10.17 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT
AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR
Quest Cherokee
Credit Agreement

95



--------------------------------------------------------------------------------



 



THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH PARTY TO THIS AGREEMENT AND
EACH GUARANTOR TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; AND (b) EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES; PROVIDED THAT THE WAIVER CONTAINED IN THIS SECTION 10.17(b)
SHALL NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM DAMAGES ARE SOUGHT HAS
ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     10.18 No General Partner’s Liability. The Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns,
including any subsequent holder of any Revolving Note, that no claim under this
Agreement, under the Guaranty executed on behalf of the MLP, or under any other
Loan Document shall be made against the General Partner, and that no judgment,
order or execution entered in any suit, action or proceeding, whether legal or
equitable, hereunder, on such Guaranty, or on any other Loan Document shall be
obtained or enforced, against the General Partner or its assets for the purpose
of obtaining satisfaction and payment of amounts owed under this Agreement, such
Guaranty or any other Loan Document. Nothing in this Section 10.18, however,
shall be construed so as to prevent the Administrative Agent, any Lender or any
other holder of any Revolving Note from commencing any action, suit or
proceeding with respect to or causing legal papers to be served upon the General
Partner for the sole purpose of obtaining jurisdiction over the MLP.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.
     10.20 Release of Closing Date Released Parties. After receipt of the
Closing Date Prepayment Amount, the Administrative Agent and the Lenders agree
to release and discharge from any liability associated with the Indebtedness
under this Agreement each of the Closing Date Released Parties and the
Administrative Agent is irrevocably authorized to execute such releases and
terminations of Liens and financings statements as shall be appropriate in light
of the release and discharge of the Closing Date Released Parties.
     10.21 Amendment and Restatement.
     (a) Pursuant to (i) the Assignment of First Lien Notes, Liens and Security
Interest, on the Closing Date $23,350,906.50 of the outstanding amount of
principal and interest owing by Borrower and Quest Resource Corporation under
the Prior First Lien Credit Agreement and the notes issued pursuant thereto has
been refinanced, renewed, rearranged and extended by Loans under this Agreement,
(ii) the Assignment of Second Lien Notes, Liens and Security Interest, on the
Closing Date $27,492,657.50 of the outstanding amount of principal and interest
owing by Borrower and Quest Resource Corporation under the Prior Second Lien
Credit Agreement and the notes issued pursuant thereto has been refinanced,
renewed, rearranged and extended by Loans under this Agreement and (iii) the
Assignment of Third Lien Notes, Liens and Security Interest, on the Closing Date
$20,565,936.00 of the outstanding amount of
Quest Cherokee
Credit Agreement

96



--------------------------------------------------------------------------------



 



principal and interest owing by Borrower and Quest Resource Corporation under
the Prior Third Lien Credit Agreement and the notes issued pursuant thereto has
been refinanced, renewed, rearranged and extended by Loans under this Agreement.
     (b) This Agreement amends and restates in its entirety the Prior First Lien
Credit Agreement, Prior Second Lien Credit Agreement and Prior Third Lien Credit
Agreement, and the Revolving Notes amend, restate, rearrange, extend and renew
the Indebtedness under the Prior First Lien Credit Agreement, Prior Second Lien
Credit Agreement and Prior Third Lien Credit Agreement and the promissory notes
executed in connection therewith. The Lenders are subrogated to the rights of
the lenders under the Prior First Lien Credit Agreement, Prior Second Lien
Credit Agreement and Prior Third Lien Credit Agreement. All liens and security
interests created and existing under the Prior First Lien Credit Agreement,
Prior Second Lien Credit Agreement and Prior Third Lien Credit Agreement shall
continue in force and effect to secure the Obligations of Borrower to the
Lenders pursuant to the Revolving Notes and this Agreement, and Borrower hereby
ratifies, adopts and confirms all such prior liens and security interests.
     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Quest Cherokee
Credit Agreement

97



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                      QUEST RESOURCE CORPORATION,         as Initial Co-Borrower
     
 
  By:   /s/ Jerry D. Cash                           Jerry D. Cash, Chief
Executive Officer    
 
                    QUEST CHEROKEE, LLC, as Borrower    
 
               
 
  By:   /s/ Jerry D. Cash                           Jerry D. Cash, President and
            Chief Executive Officer    
 
                    QUEST ENERGY PARTNERS, L.P., as a Guarantor    
 
                    By:   QUEST ENERGY GP, LLC,             its General Partner
   
 
               
 
      By:   /s/ Jerry D. Cash    
 
               
 
          Jerry D. Cash, Chairman and    
 
          Chief Executive Officer    

Quest Cherokee
Credit Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA,         as Administrative Agent and
Collateral Agent    
 
           
 
  By:   /s/ Gail Watkin    
 
           
 
  Name:   Gail Watkin    
 
           
 
  Title:   Manager, Agency    
 
           

Quest Cherokee
Credit Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA, as Lender         and L/C Issuer    
 
           
 
  By:   /s/ Jason York    
 
           
 
      Jason York    
 
      Authorized Signatory    

Quest Cherokee
Credit Agreement

Signature Page 3



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION,         as Documentation Agent
and a Lender    
 
           
 
  By:   /s/ Thomas Rajan    
 
           
 
  Name:   Thomas Rajan    
 
  Title:   Director    

Quest Cherokee
Credit Agreement

Signature Page 4



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Justin M. Alexander    
 
           
 
  Name:   Justin M. Alexander    
 
  Title:   Vice President    

Quest Cherokee
Credit Agreement

Signature Page 5



--------------------------------------------------------------------------------



 



                  SOCIÉTÉ GÉNÉRALE, as a Lender    
 
           
 
  By:   /s/ Elena Robciuc    
 
           
 
  Name:   Elena Robciuc    
 
  Title:   Director    

Quest Cherokee
Credit Agreement

Signature Page 6



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          Lender   Revolving Commitment
Royal Bank of Canada
  $ 125,000,000.00  
KeyBank National Association
  $ 62,500,000.00  
U.S. Bank National Association
  $ 31,250,000.00  
Société Générale
  $ 31,250,000.00  
TOTAL:
  $ 250,000,000.00  

Quest Cherokee
Credit Agreement

Schedule 2.01



--------------------------------------------------------------------------------



 



SECTION 5.13
SUBSIDIARIES AND EQUITY INVESTMENTS
The Borrower owns 100% of the outstanding membership interests in Quest Cherokee
Oilfield Service, LLC, a Delaware limited liability company. The Borrower has no
other Subsidiaries or equity Investments in any other Person.
Quest Cherokee
Credit Agreement

Schedule 5.13



--------------------------------------------------------------------------------



 



SECTION 5.21
TAKE-OR PAY AND GAS BALANCING OBLIGATIONS
None.
Quest Cherokee
Credit Agreement

Schedule 5.21



--------------------------------------------------------------------------------



 



SECTION 5.23
PURCHASERS OF PRODUCTION

•   Cherokee Basin Pipeline, LLC (Dart). 600 Dart Road, Mason, MI 48854   •  
Coffeyville Resources (Oil). P.O. Box 1404, McPherson, KS 67460-1404   •  
Endeavor Energy Resources LP. 110 N Marienfeld, Midland, TX 79701   •  
Maclaskey Oilfield Service Inc (Oil). 105 N Industrial Rd, P.O Box 222, El
Dorado, KS 67042-0222.   •   Oneok Energy Services Company LP. P.O Box 2405,
Tulsa, OK 74102-2405   •   Tenaska Marketing Ventures. 11718 Nicholas Street,
Omaha, NE 68154.

     Quest Cherokee
Credit Agreement
Schedule 5.23

 



--------------------------------------------------------------------------------



 



SECTION 5.24
SWAP CONTRACTS

                                                          Hedge Summary   Net
Mark                 Type of   Effective   Termination   Hedged Price   Vol.  
to Market                 Contract   Date   Date   Floor   Ceiling   (Mmcf)  
Value   Counterparty
2007
                                                       
Southern Star Swap
    1726093     Gas Financial Fixed-Float Swap   1/1/2007   12/31/2007   $ 7.20
    $ 7.20       2354       (27,685 )   Quest Cherokee, LLC
Southern Star Collar
    1374721     Gas Financial Point Option   1/1/2007   12/31/2007   $ 8.00    
$ 8.63       2241       147,819     Quest Cherokee, LLC
NYMEX Collar (1)
          Gas Financial OTC Option   1/1/2007   12/31/2007   $ 4.83     $ 5.83  
    3650       (772,978 )   Quest Cherokee, LLC
Southern Star Collar
          Gas Financial Point Option   1/1/2007   12/31/2007   $ 8.00     $ 9.02
      2541       177,209     Quest Cherokee, LLC
 
                                                       
2007 Total
                                        10,786       (475,635 )    
 
                                                       
2008
                                                 
Southern Star Swap
    1951697     Gas Financial Fixed-Float Swap   1/1/2008   12/31/2008   $ 7.35
    $ 7.35       2,332       (8,700 )   Quest Cherokee, LLC
Southern Star Collar
    1374725     Gas Financial Point Option   1/1/2008   12/31/2008   $ 8.00    
$ 8.93       2,137       1,833,445     Quest Cherokee, LLC
NYMEX Collar (2)
          Gas Financial OTC Option   1/1/2008   12/31/2008   $ 4.50     $ 5.52  
    2,928       (8,612,085 )   Quest Cherokee, LLC
Southern Star Collar
          Gas Financial Point Option   1/1/2008   12/31/2008   $ 8.00     $ 9.02
      1,963       1,719,173     Quest Cherokee, LLC

     Quest Cherokee
Credit Agreement
Schedule 5.23

 



--------------------------------------------------------------------------------



 



                                                          Hedge Summary   Net
Mark                 Type of   Effective   Termination   Hedged Price   Vol.  
to Market                 Contract   Date   Date   Floor   Ceiling   (Mmcf)  
Value   Counterparty
NYMEX Swap
    2543492     Gas Financial Swap   1/1/2008   12/31/2008   $ 7.88     $ 7.88  
    4,800       (2,784,805 )   Quest Cherokee, LLC
 
                                                       
2008 Total
                                        14,160       (7,852,972 )    
 
                                                       
2009
                                                       
Southern Star Swap
    2162175     Gas Financial Fixed-Float Swap   1/1/2009   12/31/2009   $ 7.82
    $ 7.82       4,500       428,655     Quest Cherokee, LLC
Southern Star Swap
    2212226     Gas Financial Fixed-Float Swap   1/1/2009   12/31/2009   $ 7.87
    $ 7.87       4,500       638,459     Quest Cherokee, LLC
Southern Star Swap
    2256784     Gas Financial Fixed-Float Swap   1/1/2009   12/31/2009   $ 7.85
    $ 7.85       1,000       123,202     Quest Cherokee, LLC
Southern Star Swap
    2534038     Gas Financial Fixed-Float Swap   1/1/2009   12/31/2009   $ 7.13
    $ 7.13       2,630       (1,441,923 )   Quest Cherokee, LLC
 
                                                       
2009 Total
                                        12,630       (251,607 )    
 
                                                       
2010
                                                       
Southern Star Swap
    2288252     Gas Financial Fixed-Float Swap   1/1/2010   12/31/2010   $ 7.50
    $ 7.50       4,000       (644,819 )   Quest Cherokee, LLC
Southern Star Swap
    2346140     Gas Financial Fixed-Float Swap   1/1/2010   12/31/2010   $ 7.62
    $ 7.62       2,000       (117,161 )   Quest Cherokee, LLC
Southern Star Swap
    2531732     Gas Financial Fixed-Float Swap   1/1/2010   12/31/2010   $ 7.01
    $ 7.01       4,000       (2,393,595 )   Quest Cherokee, LLC
Southern Star Swap
    2534040     Gas Financial Fixed-Float Swap   1/1/2010   12/31/2010   $ 7.01
    $ 7.01       500       (299,037 )   Quest Cherokee, LLC
 
                                                       
2010 Total
                                        10,499       (3,454,612 )    
 
                                                (12,034,826 )    

 

(1)   1,825 Bcf with basis lock @ $1.15 per mcf   (2)   1,464 Bcf with basis
lock @ $1.03 per mcf

     Quest Cherokee
Credit Agreement
Schedule 5.23

 



--------------------------------------------------------------------------------



 



SECTION 7.01
EXISTING LIENS

•   Cash collateral securing reimbursement obligations under on the following
Letters of Credit:   •   $10,100 letter of credit issued by Bank of Oklahoma for
the benefit of the State of New Mexico, Energy, Minerals & Natural Resources
Department, Oil Conservation Division (L/C #BOK07SDP01725) expiring on
August 17, 2012.   •   $10,000 letter of credit issued by Bank of Oklahoma for
the benefit of the Railroad Commission of Texas (L/C #BOK07SDP01724) expiring on
November 1, 2008.   •   $10,000 letter of credit issued by Bank of Oklahoma for
the benefit of the Railroad Commission of Texas (L/C #BOK07SDP01706) expiring on
June 18, 2008.   •   $30,000 letter of credit issued by Bank of Oklahoma for the
benefit of the Kansas Corporation Commission, Oil & Gas Conservation Division
expiring (L/C #BOK06SDP01531) on February 22, 2008.   •   $25,000 letter of
credit issued by Bank of Oklahoma for the benefit of the Oklahoma Conservation
Commission, Oil & Gas Conservation Division (L/C #BOK06SDP01530) expiring on
February 22, 2008.

                      ORIGINAL             PRINCIPAL     BORROWER   LENDER  
AMOUNT   COLLATERAL
Quest Cherokee Oilfield Service, LLC (Lessee)
  Total Leasing (Lessor)   $19,393.65 (36 month term ($2,000 residual value at
end of 36 months)   2005 Ford F-150 Truck (leased vehicle)
 
           
Quest Cherokee, LLC
  Ford Motor Credit   $40,173.52    2004 Ford Truck Super Duty 8800 and all
goods put on the vehicle as well as all money or goods received from the vehicle
 
           
Quest Cherokee Oilfield Service, LLC. (Lessee)
  Total Leasing (Lessor)   $19,393.65 (original value)   2005 Ford F-150 Truck

     Quest Cherokee
Credit Agreement
Schedule 7.01

 



--------------------------------------------------------------------------------



 



                      ORIGINAL             PRINCIPAL     BORROWER   LENDER  
AMOUNT   COLLATERAL
Quest Cherokee, LLC
  Ford Motor Credit   $39,784.90    2004 Ford Truck Super Duty
 
           
Quest Cherokee Oilfield Service, LLC (lessee)
  Caterpillar Financial Services Corporation (lessor)   Approximately
$196,839.72 (for “monthly rent” on three items)   Used Caterpillar Telescopic
Handler, used Caterpillar Track-Type Tractor and Caterpillar Backhoe Loader and
all proceeds
 
           
Quest Cherokee, LLC (lessee)
  Caterpillar Financial Services Corporation (lessor)   Approximately
$103,381.20 ($1,723.02 monthly payments for 60 months)   Caterpillar Tract-Type
Tractor
 
           
Quest Cherokee, LLC
  Commercial Bank   $17,790.52    2001 Ford Sport Trac XLT and all proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $25,485    2005 Ford F150 and proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $36,402.50    2003 Ford Truck and all proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $23,266.19    2003 Ford F150 and all proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $38,683.46    2005 Ford F250 and all proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $25,126.21    2004 Ford F150 and all proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $37,699.59    2005 Ford F250 and all proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $27,488.52    2003 Ford F350 and all proceeds

     Quest Cherokee
Credit Agreement
Schedule 7.01

 



--------------------------------------------------------------------------------



 



                      ORIGINAL             PRINCIPAL     BORROWER   LENDER  
AMOUNT   COLLATERAL
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit                  $ 8,218.04   2005 Gooseneck Trailer and all
proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit                  $22,611.30   2005 Ford F150 and all
proceeds
 
           
Quest Cherokee, LLC
  Bank of Commerce                  $65,000.00   Building — Chanute 125 & 127 W.
Main
 
           
Quest Cherokee, LLC
  Ford Motor Credit                  $39,493.08   2004 Ford 4WD 3/4 Ton Truck
and all proceeds
 
           
Quest Cherokee, LLC
  Ford Motor Credit                  $40,000.00   2004 Ford F250 and all
proceeds
 
           
Quest Cherokee, LLC
  Toyota Financial Services                  $26,358.88   2004 Toyota Tacoma
XCAB and all proceeds
 
           
Quest Cherokee, LLC
  Ford Motor Credit                  $27,402.52   2003 Ford F350 and all
proceeds
 
           
Quest Cherokee, LLC
  Challenger Finance                  $25,485.50   Challenger MT295 Tractor &
Loader

     Quest Cherokee
Credit Agreement
Schedule 7.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.04
INDEBTEDNESS

•   Reimbursement Obligations on the following Letters of Credit:

  •   $10,100 letter of credit issued by Bank of Oklahoma for the benefit of the
State of New Mexico, Energy, Minerals & Natural Resources Department, Oil
Conservation Division (L/C #BOK07SDP01725) expiring on August 17, 2012.     •  
$10,000 letter of credit issued by Bank of Oklahoma for the benefit of the
Railroad Commission of Texas (L/C #BOK07SDP01724) expiring on November 1, 2008.
    •   $10,000 letter of credit issued by Bank of Oklahoma for the benefit of
the Railroad Commission of Texas (L/C #BOK07SDP01706) expiring on June 18, 2008.
    •   $30,000 letter of credit issued by Bank of Oklahoma for the benefit of
the Kansas Corporation Commission, Oil & Gas Conservation Division expiring (L/C
#BOK06SDP01531) on February 22, 2008.     •   $25,000 letter of credit issued by
Bank of Oklahoma for the benefit of the Oklahoma Conservation Commission, Oil &
Gas Conservation Division (L/C #BOK06SDP01530) expiring on February 22, 2008.  
  •   $1,000,000 letter of credit issued by Wells Fargo Bank, N.A. for the
benefit of Devon Energy Production Company and Tall Grass Services, LLC (L/C
#NZS564784) expiring on January 1, 2008.     •   $200,000 letter of credit
issued by Wells Fargo Bank, N.A. for the benefit of Victore Insurance Company
(L/C # NZS564785) expiring on July 7, 2008.     •   $1,000,000 letter of credit
issued by UBS for the benefit of Devon Energy Production Company.

     Quest Cherokee
Credit Agreement
Schedule 7.04

 



--------------------------------------------------------------------------------



 



                      ORIGINAL PRINCIPAL     BORROWER   LENDER   AMOUNT  
COLLATERAL
Quest Cherokee Oilfield
  Total Leasing (Lessor)   $19,393.65 (36 month term   2005 Ford F-150 Truck
(leased
Service, LLC (Lessee)
      ($2,000 residual value at   vehicle)
 
      end of 36 months)    
 
           
Quest Cherokee, LLC
  Ford Motor Credit   $40,173.52   2004 Ford Truck Super Duty
 
          8800 and all goods put on the
 
          vehicle as well as all money
 
          or goods received from the
 
          vehicle
 
           
Quest Cherokee Oilfield Service, LLC. (Lessee)
  Total Leasing (Lessor)   $19,393.65 (original value)   2005 Ford F-150 Truck
 
           
Quest Cherokee, LLC
  Ford Motor Credit   $39,784.90   2004 Ford Truck Super Duty
 
           
Quest Cherokee Oilfield
  Caterpillar Financial   Approximately $103,381.20   Used Caterpillar
Telescopic
Service, LLC (lessee)
  Services Corporation   (for “monthly rent” on   Handler, used Caterpillar
 
  (lessor)   three items)   Track-Type Tractor and           Caterpillar Backhoe
Loader and           all proceeds
 
           
Quest Cherokee, LLC (lessee)
  Caterpillar Financial   Approximately $103,381.20    
 
  Services Corporation   ($1,723.02 monthly    
 
  (lessor)   payments for 60 months)   Caterpillar Tract-Type Tractor
 
           
 
          2001 Ford Sport Trac XLT and
Quest Cherokee, LLC
  Commercial Bank   $17,790.52   all proceeds
 
           
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $25,485   2005 Ford F150 and proceeds
 
           
Quest Cherokee Oilfield
          2003 Ford Truck and all
Service, LLC
  Ford Motor Credit   $36,402.50   proceeds

     Quest Cherokee
Credit Agreement
Schedule 7.04

 



--------------------------------------------------------------------------------



 



                          ORIGINAL PRINCIPAL     BORROWER   LENDER   AMOUNT  
COLLATERAL
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $ 23,266.19     2003 Ford F150 and all proceeds
 
               
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $ 38,683.46     2005 Ford F250 and all proceeds
 
               
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $ 25,126.21     2004 Ford F150 and all proceeds
 
               
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $ 37,699.59     2005 Ford F250 and all proceeds
 
               
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $ 27,488.52     2003 Ford F350 and all proceeds
 
               
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $ 8,218.04     2005 Gooseneck Trailer and all
proceeds
 
               
Quest Cherokee Oilfield Service, LLC
  Ford Motor Credit   $ 22,611.30     2005 Ford F150 and all proceeds
 
               
Quest Cherokee, LLC
  Bank of Commerce   $ 65,000.00     Building — Chanute 125 &
127 W. Main
 
               
Quest Cherokee, LLC
  Ford Motor Credit   $ 39,493.08     2004 Ford 4WD 3/4 Ton Truck and
all proceeds
 
               
Quest Cherokee, LLC
  Ford Motor Credit   $ 40,000.00     2004 Ford F250 and all proceeds
 
               
Quest Cherokee, LLC
  Toyota Financial Services   $ 26,358.88     2004 Toyota Tacoma XCAB and
all proceeds
 
               
Quest Cherokee, LLC
  Ford Motor Credit   $ 27,402.52     2003 Ford F350 and all proceeds
 
               
Quest Cherokee, LLC
  Challenger Finance   $ 25,485.50     Challenger MT295 Tractor & Loader

     Quest Cherokee
Credit Agreement
Schedule 7.04

 



--------------------------------------------------------------------------------



 



Section 7.11
TRANSACTIONS WITH AFFILIATES

•   Assignment and Assumption Agreement, dated as of November 15, 2007, among
Quest Resource Corporation, Bluestem Pipeline, LLC and Quest Energy Partners,
L.P. (whereby Quest Resource Corporation will assign the Midstream Services and
Gas Dedication Agreement to Quest Energy Partners, L.P., and Quest Energy
Partners, L.P. will assume all of Quest Resource Corporation’s rights and
obligations).   •   Underwriting Agreement, dated as of November 8, 2007, among
Quest Energy Partners, L.P., Quest Energy GP, LLC, Quest Cherokee, LLC, Quest
Resource Corporation, and Wachovia Capital Markets, LLC.   •   Contribution,
Conveyance and Assumption Agreement, dated as of November 15, 2007, among Quest
Resource Corporation, Quest Energy Partners, L.P., Quest Energy GP, LLC, Quest
Cherokee, LLC, Quest Oil & Gas, LLC, and Quest Energy Service, LLC.   •  
Management Services Agreement, dated as of November 15, 2007, among Quest Energy
GP, LLC, Quest Energy Partners, L.P., and Quest Energy Service, LLC.

     Quest Cherokee
Credit Agreement
Schedule 7.11

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES TO BORROWER,
GUARANTORS AND ADMINISTRATIVE AGENT
ADDRESS FOR NOTICES TO BORROWER
QUEST RESOURCE CORPORATION
QUEST CHEROKEE, LLC.
c/o Quest Energy Partners, L.P.
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: Chief Executive Officer
Telephone: (405) 488-1304
Facsimile: (405) 840-9897
ADDRESS FOR NOTICES TO GUARANTORS
Quest Energy Partners, L.P.
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: Chief Executive Officer
Telephone: (405) 488-1304
Facsimile: (405) 840-9897
ADDRESSES FOR ROYAL BANK OF CANADA
Royal Bank of Canada’s Lending Office:
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
Attention: Manager, Loans Administration
Telephone: (212) 428-6332
Facsimile: (212) 428-2372
For matters related to letters of credit:
Attention: Manager, Trade Products
Telephone: (212) 428-6235
Facsimile: (212) 428-3015
in each case with a copy to:
Royal Bank of Canada
2800 Post Oak Boulevard
3900 Williams Tower
Houston, Texas 77056
Attention: Jason York
     Quest Cherokee
Credit Agreement
Schedule 10.2 Page 1

 



--------------------------------------------------------------------------------



 



Telephone: (713) 403-5679
Facsimile: (713) 403-5624
Electronic Mail: Jason.York@rbccm.com
Administrative Agent’s Office:
Royal Bank of Canada
Agency Services Group
Royal Bank Plaza
P. O. Box 50, 200 Bay Street
12th Floor, South Tower
Toronto, Ontario M5J 2W7
Attention: Manager Agency
Facsimile: (416) 842-4023
Wiring Instructions:
JPMorgan Chase Bank, New York, New York
ABA 021-000021
For account Royal Bank of Canada, New York
Swift Code: ROYCUS3X
A/C 920-1033363
For further credit to A/C 293-746-4, Transit 1269
Ref: Quest Cherokee
Attn: Agency Services
     Quest Cherokee
Credit Agreement
Schedule 10.2 Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF BORROWING NOTICE

         
To:
  Royal Bank of Canada, as Administrative Agent   Date:                     ,
___

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of November 15, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation, as initial co-borrower, Quest Cherokee, LLC,
a Delaware limited liability company (the “Borrower”), Quest Energy Partners,
L.P., a Delaware limited partnership (the “MLP”), Royal Bank of Canada, as
Administrative Agent, and the Lenders from time to time party thereto.
     The undersigned hereby requests:
I. FACILITY

  1.   Status Information for the Facility

  (a)   Amount of Facility: $250,000,000     (b)   Revolving Loans outstanding
prior to the Borrowing requested herein: $_________     (c)   Letters of Credit
outstanding prior to the Borrowing requested herein: $_________     (d)  
Principal amount of Revolving Loans available to be borrowed (1(a) minus the sum
of 1(b) and 1(c)): $_________

  2.   Amount of Borrowing: $_________  

  3(a) Initial Borrowing Base as of Closing Date: $_________     3(b) Borrowing
Base as of most recent redetermination: $_________  

  4.   Requested date of Borrowing: ___, 200_; must be prior to Maturity Date.  
  5.   Requested Type of Loan and applicable Dollar amount:

  (a)   Base Rate Loan for $_________     (b)   Eurodollar Rate Loan with
Interest Period of:

  (i)   one month for $_________     (ii)   two months for $_________     (iii)
  three months for $_________

Exhibit A-1 Page 1
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



  (iv)   six months for $_________

  6.   Purpose of Revolving Loan:

      ___To pay Closing Date Prepayment Amount         ___To finance working
capital and general company purposes of the Borrower and its Subsidiaries,
including the acquisition,
       development, exploitation and exploration of Oil and Gas Properties      
  ___To fund Quarterly Borrower Distributions in the amount of $___to the extent
permitted by Section 7.08(b)         ___To pay fees, costs and expenses owed
pursuant to the Agreement

     The undersigned hereby certifies that the following statements will be true
on the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:
          (a) the representations and warranties of the Borrower and the MLP
contained in Article V of the Agreement are true and correct in all material
respects as though made on and as of such date (except such representations and
warranties which expressly refer to an earlier date, which are true and correct
in all material respects as of such earlier date);
          (b) the amount of the requested Borrowing, when added to Revolving
Loans outstanding prior to the Borrowing and Letters of Credit outstanding prior
to the Borrowing will not exceed the lesser of (i) Borrowing Base and (ii) the
Aggregate Revolving Commitment; and
          (c) no Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing(s).
Exhibit A-1 Page 2
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



     The Borrowing requested herein complies with Sections 2.01, 2.02 and 2.03
of the Agreement, as applicable.

                      For Initial Borrowing Only:    
 
                    QUEST RESOURCE CORPORATION
a Nevada corporation, as Initial Co-Borrower    
 
               
 
  By:                                   Jerry D. Cash             Chief
Executive Officer           For all Borrowings:    
 
                    QUEST CHEROKEE, LLC,         a Delaware limited liability
company, as Borrower    
 
                    By:   QUEST ENERGY PARTNERS, L.P.,
its Sole Member    
 
                    By:   QUEST ENERGY GP, LLC, its
General Partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit A-1 Page 3
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CONVERSION/CONTINUATION NOTICE
Date:                     , ____
TO:            Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of November 15, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation, as initial co-borrower, Quest Cherokee, LLC,
a Delaware limited liability company (the “Borrower”), Quest Energy Partners,
L.P., a Delaware limited partnership (the “MLP”), Royal Bank of Canada, as
Administrative Agent, and the Lenders from time to time party thereto.
     The undersigned hereby requests:
I. FACILITY

                                1.     Amount of [conversion] [continuation]:  
$__________
 
                              2.     Existing rate:   Check applicable blank
 
                                    (a)   Base Rate                       
 
                                    (b)   Eurodollar Rate Loan with
Interest Period of:    
 
                       
 
              (i)   one month                       
 
              (ii)   two months                       
 
              (iii)   three months                       
 
              (iv)   six months                       
 
                              3.     If a Eurodollar Rate Loan, date of the last
day of the Interest Period for such Loan:                     , 200_.
 
                            The Revolving Loan described above is to be
[converted] [continued] as follows:
 
                              4.     Requested date of [conversion]
[continuation]: _______________, 200_.
 
                              5.     Requested Type of Loan and applicable
Dollar amount:
 
                                    (a)   Base Rate Loan for $__________    
 
                                    (b)   Eurodollar Rate Loan with Interest
Period of:    
 
                       
 
              (i)   one month for   $                     
 
              (ii)   two months for   $                     

Exhibit A-2 Page 1
Form of Conversion/Continuation Notice

 



--------------------------------------------------------------------------------



 



                     
 
          (iii)   three months for   $                     
 
          (iv)   six months for   $                     

          The [conversion] [continuation] requested herein complies with
Sections 2.01 and 2.03 of the Agreement, as applicable.

                  For Initial Borrowing Only:
 
                QUEST RESOURCE CORPORATION
a Nevada corporation, as Initial Co-Borrower
 
           
 
  By:        
 
     
 
Jerry D. Cash
Chief Executive Officer    
 
                For all Borrowings:
 
                QUEST CHEROKEE, LLC,
a Delaware limited liability
company, as Borrower
 
           
 
  By   QUEST ENERGY PARTNERS, L.P.,
its Sole Member    
 
           
 
  By   QUEST ENERGY GP, LLC, its
General Partner    

             
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:  
 
   
 
     
 
   

Exhibit A-2 Page 2
Form of Conversion/Continuation Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF REPAYMENT NOTICE
Date:                     , _____
To:            Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Amended and Restated Credit
Agreement, dated as of November 15, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Quest Resource Corporation, a Nevada corporation, as initial co-borrower,
Quest Cherokee, LLC, a Delaware limited liability company (the “Borrower”),
Quest Energy Partners, L.P., a Delaware limited partnership (the “MLP”), Royal
Bank of Canada, as Administrative Agent, and the Lenders from time to time party
thereto.
          The undersigned hereby is repaying the Facility as follows:
I. FACILITY

  1.   Revolving Loans outstanding prior to the repayment referred to herein:
$___     2.   Amount of repayment: $___     3.   Date of repayment: ___, 200_.  
  4.   Type of Loan and amount to which repayment applies:

  (a)   Base Rate Loan for $___     (b)   Eurodollar Rate Loan with Interest
Period of:

             
 
  (i)   one month   $                    
 
  (ii)   two months   $                    
 
  (iii)   three months   $                    
 
  (iv)   six months   $                    

  5.   Purpose of Revolving Loan being repaid:

  —   Originally borrowed to fund Closing Date Prepayment Amount     —  
Originally borrowed to finance working capital and general company purposes of
the Borrower and its Subsidiaries, including the acquisition, development,
exploitation and exploration of Oil and Gas Properties

Exhibit A-3 Page 1
Form of Repayment Notice

 



--------------------------------------------------------------------------------



 



  —   Originally borrowed to fund Quarterly Borrower Distributions     —  
Originally borrowed to pay fees, costs and expenses owed pursuant to the
Agreement

The repayment referred to herein complies with Section 2.04 of the Agreement.

                  For all Borrowings:    
 
                QUEST CHEROKEE, LLC,
a Delaware limited liability company, as Borrower    
 
           
 
  By   QUEST ENERGY PARTNERS, L.P.,
its Sole Member    
 
           
 
  By   QUEST ENERGY GP, LLC, its
General Partner    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-3 Page 2
Form of Repayment Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REVOLVING NOTE

$                                           November ___, 2007

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to the order of                                          (the “Lender”), on
the Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of                      Dollars ($                    ), or
such lesser principal amount of Revolving Loans made by Lender under the
Facility (both as defined in such Credit Agreement) due and payable by the
Borrower to the Lender on the Maturity Date under that certain Amended and
Restated Credit Agreement, dated as of even date herewith (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Quest Resource Corporation, a Nevada corporation, as initial
co-borrower, the Borrower, Quest Energy Partners, L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Royal Bank of
Canada, as Administrative Agent and Collateral Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds to the account designated by the Administrative
Agent in the Credit Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
     This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein. This Revolving
Note is also entitled to the benefits of each Guaranty and the Collateral
Documents. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.
     This Revolving Note is a Loan Document and is subject to Section 10.10 of
the Credit Agreement, which is incorporated herein by reference the same as if
set forth herein verbatim.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Revolving Note.
Exhibit B-1 Page 1
Form of Revolver Note

 



--------------------------------------------------------------------------------



 



     THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

                  QUEST RESOURCE CORPORATION
a Nevada corporation, as Initial Co-Borrower    
 
           
 
  By:        
 
     
 
Jerry D. Cash
Chief Executive Officer    
 
                QUEST CHEROKEE, LLC, a Delaware limited liability
company, as Borrower    
 
           
 
  By   QUEST ENERGY PARTNERS, L.P.,
its Sole Member    
 
           
 
  By   QUEST ENERGY GP, LLC, its
General Partner    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit B-1 Page 2
Form of Revolver Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date:                     , ___
To:           Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of November 15, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation, as initial co-borrower, Quest Cherokee, LLC,
a Delaware limited liability company (the “Borrower”), Quest Energy Partners,
L.P., a Delaware limited partnership, the Lenders from time to time party
thereto, and Royal Bank of Canada, as Administrative Agent. Capitalized terms
used herein but not defined herein shall have the meaning set forth in the
Agreement.
     The undersigned Responsible Officers hereby certify as of the date hereof
that they are the                                          of the General
Partner of the MLP and the                                          of the
Borrower, and that, as such, they are authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the MLP and the
Borrower, and that:
     [Use the following for fiscal year-end financial statements]
     Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements of the MLP and its Subsidiaries required by Section 6.01(a)
of the Agreement for the fiscal year of the MLP ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section; and
     [Use the following for fiscal quarter-end financial statements]
     Attached hereto as Schedule 1 are, the unaudited consolidated financial
statements of the MLP and its Subsidiaries required by Section 6.01(b) of the
Agreement for the fiscal quarter of the MLP ended as of the above date and the
portion of the MLP’s fiscal year then ended, together with a certificate of a
Responsible Officer of the MLP or the Borrower, as applicable, stating that such
financial statements fairly present the financial condition, results of
operations and cash flows of the MLP and the Borrower, as applicable, and their
respective Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
     [Use the following for both fiscal year-end and quarter-end financial
statements]
     1. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     2. A review of the activities of the MLP and the Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such
     fiscal period the MLP and the Borrower performed and observed all their
respective Obligations under the Loan Documents, and no Default or Event of
Default has occurred and is continuing except as follows
Exhibit C Page 1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



fiscal period the MLP and the Borrower performed and observed all their
respective Obligations under the Loan Documents, and no Default or Event of
Default has occurred and is continuing except as follows (list of each such
Default or Event of Default and include the information required by Section 6.03
of the Credit Agreement):
     3. The covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , ___.

                  QUEST CHEROKEE, LLC,
a Delaware limited liability
company, as Borrower    
 
           
 
  By   QUEST ENERGY PARTNERS, L.P.,
its Sole Member    
 
           
 
  By   QUEST ENERGY GP, LLC,
Its General Partner    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit C Page 2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended
                                         (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                  I.   Section 7.16(a) — Current Ratio    
 
    A.     Consolidated current assets (plus unused Borrowing Base availability)
as at most recent Financial Statement Date:   $                    
 
    B.     Consolidated current liabilities as at most recent Financial
Statement Date:   $                    
 
    C.     Is ratio of I.A. to I.B at least 1.0 to 1.0   Yes/No II.  
Section 7.16(b) — Interest Coverage Ratio.    
 
                A.     Adjusted Consolidated EBITDA for four consecutive fiscal
quarters ending on the Statement Date, except that for periods ending
December 31, 2007, March 31, 2008, June 30, 2008 and September 30, 2008, such
calculations shall be done on a pro forma basis (“Subject Period”) (see Credit
Agreement definition of “Consolidated EBITDA” and “Adjusted Consolidated
EBITDA”):    
 
    1.     Consolidated EBITDA for Subject Period:   $                    
 
    2.     Distribution Equivalent Amount for Subject Period  
$                    
 
    3.     Adjusted Consolidated EBITDA (Lines II.A.1 + II.A.2)  
$                    
B.
    Consolidated Interest Charges for the Subject Period    
 
    1.     Consolidated Interest Charges for the four consecutive fiscal
quarters ending on the Statement Date):   $                    
 
    2.     Pro forma adjustment for Consolidated Interest Charges during the
four consecutive fiscal quarters ending on the Statement Date (Section 7.16(c)):
  $                    
 
    3.     Consolidated Interest Charges (Lines II.B.1 + II.B.2):  
$                    
 
               
C.
    Interest Coverage Ratio    
 
    1.     Adjusted Consolidated EBITDA (Line II.A.3):   $                    
 
    2.     Consolidated Interest Charges (Line II.B.3):   $                    
 
    3.     Imputed interest charges on Synthetic Lease Obligations of the MLP
and its Subsidiaries for the Subject Period:   $                    
 
    4.     Interest Coverage Ratio: (Line II.C.1) divided by (Lines II.C.2 +
II.C.3):   ___to 1.0
 
               
 
          Is the Interest Coverage Ratio less than 2.5 to 1.0?   Yes/No

Exhibit C Page 3
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



                  III.   Section 7.16(c) — Leverage Ratio.    
 
                A.   Consolidated Funded Debt    
 
    1.     Consolidated Funded Debt on Statement Date (borrowed money
Indebtedness, letter of credit reimbursement obligations, Capital Leases,
Synthetic Leases, Guaranty Obligations)   $                    
 
                B.   Adjusted Consolidated EBITDA    
 
    1.     Adjusted Consolidated EBITDA (Line II.A.3 above)    
 
    2      Total Leverage Ratio: (Line III.A.1) divided by (Line III.B.1):  
___to 1.0
 
    3.     Is the Interest Coverage Ratio less than 3.5 to 1.0?   Yes/No

Exhibit C Page 4
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
2.
  Assignee:    
 
      [and is an Affiliate/Approved Fund of [identify Lender]
 
       
3.
  Borrower(s):   Quest Cherokee, LLC
 
       
4.
  Administrative Agent:   Royal Bank of Canada, as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The $250,000,000 Amended and Restated Credit Agreement
dated as of November 15, 2007 among Quest Cherokee, LLC, Quest Resource
Corporation, a Nevada corporation, as initial co-borrower, Quest Energy
Partners, L.P., the Lenders parties thereto, and Royal Bank of Canada, as
Administrative Agent.

Exhibit D Page 1
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



6.        Assigned Interest:

                              Aggregate Amount of     Amount of     Percentage
Assigned of       Commitment/Loans for     Commitment/Loans     Commitment/Loans
      all Lenders*     Assigned*          
Revolving Loans:
  $       $         %  
Total:
  $       $         %  

[7.      Trade Date:                      ]
Effective Date:                      ___, 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:               Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:               Title:             

 
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

                      Consented to and Accepted:                
 
                    [NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent       [NAME OF L/C ISSUER], as
L/C Issuer    
 
                   
By
          By        
 
 
 
         
 
   
 
      Title:                
 
                    [Consented to:]                

Exhibit D Page 2
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



              QUEST CHEROKEE, LLC, a Delaware limited liability
company    
 
           
By:
      QUEST ENERGY PARTNERS, L.P.,
its Sole Member    
 
           
By:
      QUEST ENERGY GP, LLC,
its General Partner    
 
           
By
               
 
   
Name:
           
Title:
           

Exhibit D Page 3
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.   Representations and Warranties.

          1.1 Assignor. The Assignor: (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and

Exhibit D Page 4
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

Exhibit D Page 5
Form of Assignment and Assumption